EXHIBIT 10.1

 

$115,000,000 SENIOR SECURED CREDIT FACILITIES

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of November 10, 2014,

 

among

 

EVERYDAY HEALTH, INC.

AND CERTAIN OF ITS SUBSIDIARIES PARTIES HERETO,

jointly and severally, as the Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

SILICON VALLEY BANK,

as Administrative Agent, Issuing Lender and Swingline Lender,

 

SILICON VALLEY BANK,

as Joint Bookrunner and Lead Arranger,

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Bookrunner and Co-Lead Arranger,

 

SUNTRUST BANK,

as Syndication Agent,

 

and

 

CIT FINANCE LLC, COMERICA BANK, and MUFG UNION BANK, N.A.,

as Co-Documentation Agents

 



Table of Contents

 

      Page SECTION 1 DEFINITIONS   2     1.1 Defined Terms   2 1.2 Other
Definitional Provisions   34       SECTION 2 AMOUNT AND TERMS OF COMMITMENTS  
35     2.1 Term Commitments   35 2.2 Procedure for Term Loan Borrowing   35 2.3
Repayment of Term Loans   35 2.4 Revolving Commitments   36 2.5 Procedure for
Revolving Loan Borrowing   37 2.6 Swingline Commitment   37 2.7 Procedure for
Swingline Borrowing; Refunding of Swingline Loans   38 2.8 Incremental Facility
  39 2.9 Fees   41 2.10 Termination or Reduction of Total Revolving Commitments;
Total L/C Commitments   42 2.11 Optional Loan Prepayments   43 2.12 Mandatory
Prepayments. Without duplication:   43 2.13 Conversion and Continuation Options
  45 2.14 Limitations on Eurodollar Tranches   45 2.15 Interest Rates and
Payment Dates   46 2.16 Computation of Interest and Fees   46 2.17 Inability to
Determine Interest Rate   46 2.18 Pro Rata Treatment and Payments   47 2.19
Illegality; Requirements of Law   50 2.20 Taxes   51 2.21 Indemnity   55 2.22
Change of Lending Office   55 2.23 Substitution of Lenders   56 2.24 Defaulting
Lenders   57 2.25 Joint and Several Liability of the Borrowers   59 2.26 Notes  
62 2.27 EDH as Administrative Borrower   62       SECTION 3 LETTERS OF CREDIT  
63       3.1 L/C Commitment   63 3.2 Procedure for Issuance of Letters of Credit
  64 3.3 Fees and Other Charges   64 3.4 L/C Participations; Existing Letters of
Credit   65 3.5 Reimbursement   65 3.6 Obligations Absolute   66 3.7 Letter of
Credit Payments   67 3.8 Applications   67 3.9 Interim Interest   67 3.10 Cash
Collateral   67 3.11 [Reserved]   68 3.12 Resignation of the Issuing Lender   68

-i-



Table of Contents

 

(continued)

 

      Page 3.13 Applicability of ISP   69         SECTION 4 REPRESENTATIONS AND
WARRANTIES   69       4.1 Financial Condition   69 4.2 No Change   70 4.3
Existence; Compliance with Law   70 4.4 Power, Authorization; Enforceable
Obligations   70 4.5 No Legal Bar   70 4.6 Litigation   71 4.7 No Default   71
4.8 Ownership of Property; Liens; Investments   71 4.9 Intellectual Property  
71 4.10 Taxes   71 4.11 Federal Regulations   72 4.12 Labor Matters   72 4.13
ERISA   72 4.14 Investment Company Act; Other Regulations   73 4.15
Subsidiaries; Ownership   73 4.16 Use of Proceeds   73 4.17 Environmental
Matters   73 4.18 Accuracy of Information, Etc.   74 4.19 Security Documents  
75 4.20 Solvency   75 4.21 Regulation H   75 4.22 Designated Senior Indebtedness
  75 4.23 Inactive Subsidiaries   75 4.24 Insurance   75 4.25 No Casualty   76
4.26 Acquisition Documentation   76 4.27 Capitalization   76 4.28 Patriot Act  
76 4.29 OFAC   76         SECTION 5 CONDITIONS PRECEDENT   76       5.1
Conditions to Initial Extension of Credit   76 5.2 Conditions to Each Extension
of Credit   80 5.3 Post-Closing Conditions Subsequent   81         SECTION 6
AFFIRMATIVE COVENANTS   81       6.1 Financial Statements   81 6.2 Certificates;
Reports; Other Information   82 6.3 [Reserved]   84 6.4 Payment of Obligations  
84 6.5 Maintenance of Existence; Compliance   84 6.6 Maintenance of Property;
Insurance   85 6.7 Inspection of Property; Books and Records; Discussions   85
6.8 Notices   85 6.9 Environmental Laws   86

-ii-



Table of Contents

(continued)

 

      Page 6.10 Operating Accounts   86 6.11 Audits   86 6.12 Additional
Collateral, Etc.   87 6.13 Acquisition   89 6.14 Insider Subordinated
Indebtedness   89 6.15 Use of Proceeds   89 6.16 Designated Senior Indebtedness
  89 6.17 Further Assurances   89         SECTION 7 NEGATIVE COVENANTS   89    
  7.1 Financial Condition Covenants   89 7.2 Indebtedness   91 7.3 Liens   92
7.4 Fundamental Changes   94 7.5 Disposition of Property   94 7.6 Restricted
Payments   95 7.7 Consolidated Capital Expenditures   96 7.8 Investments   97
7.9 ERISA   99 7.10 Modifications of Certain Preferred Stock and Debt
Instruments   99 7.11 Transactions with Affiliates   100 7.12 Sale Leaseback
Transactions   100 7.13 Swap Agreements   100 7.14 Accounting Changes   100 7.15
Negative Pledge Clauses   100 7.16 Clauses Restricting Subsidiary Distributions
  100 7.17 Lines of Business   101 7.18 Designation of other Indebtedness   101
7.19 Certification of Certain Equity Interests   101 7.20 Amendments to
Organizational Agreements and Material Contracts   101 7.21 Use of Proceeds  
101 7.22 Subordinated Debt   101 7.23 Anti-Terrorism Laws   101 7.24 Certain
Deposit Accounts   102 7.25 Amendments to Acquisition Documentation   102      
  SECTION 8 EVENTS OF DEFAULT   102       8.1 Events of Default   102 8.2
Remedies upon Event of Default   104 8.3 Application of Funds   105        
SECTION 9 THE ADMINISTRATIVE AGENT   106       9.1 Appointment and Authority  
106 9.2 Delegation of Duties   107 9.3 Exculpatory Provisions   107 9.4 Reliance
by Administrative Agent   108 9.5 Notice of Default   109 9.6 Non-Reliance on
Administrative Agent and Other Lenders   109

-iii-



Table of Contents

(continued)

 

      Page 9.7 Indemnification   109 9.8 Agent in Its Individual Capacity   110
9.9 Successor Administrative Agent   110 9.10 Collateral and Guaranty Matters  
111 9.11 Administrative Agent May File Proofs of Claim   112 9.12 No Other
Duties, Etc.   113 9.13 Reports and Financial Statements   113 9.14 Survival  
113         SECTION 10 MISCELLANEOUS   113       10.1 Amendments and Waivers  
113 10.2 Notices   115 10.3 No Waiver; Cumulative Remedies   117 10.4 Survival
of Representations and Warranties   117 10.5 Expenses; Indemnity; Damage Waiver
  117 10.6 Successors and Assigns; Participations and Assignments   119 10.7
Adjustments; Set-off   123 10.8 Payments Set Aside   123 10.9 Interest Rate
Limitation   124 10.10 Counterparts; Electronic Execution of Assignments   124
10.11 Severability   124 10.12 Integration   125 10.13 GOVERNING LAW   125 10.14
Submission to Jurisdiction; Waivers   125 10.15 Acknowledgements   125 10.16
Releases of Guarantees and Liens   126 10.17 Treatment of Certain Information;
Confidentiality   126 10.18 Automatic Debits   127 10.19 Judgment Currency   127
10.20 Patriot Act   128 10.21 Non-Public Information   128 10.22 Acknowledgment
of Prior Obligations and Continuation Thereof   128 10.23 No Novation   129

-iv-



Table of Contents

(continued)

 

Schedules

 

Schedule 1.1A:   Commitments Schedule 1.1B:   Existing Letters of Credit
Schedule 4.4:   Governmental Approvals, Consents, Authorizations, Filings and
Notices Schedule 4.5:   Requirements of Law Schedule 4.15:   Subsidiaries
Schedule 4.17:   Environmental Matters Schedule 4.19(a):   Financing Statements
and Other Filings Schedule 4.27:   Capitalization Schedule 7.2(d):   Existing
Indebtedness Schedule 7.3(f):   Existing Liens Schedule 7.8(l):   Existing
Investments       Exhibits   Exhibit A:   Form of Amended and Restated Guarantee
and Collateral Agreement Exhibit B:   Form of Compliance Certificate Exhibit C:
  Form of Secretary’s/Managing Member’s Certificate Exhibit D:   Form of
Solvency Certificate Exhibit E:   Form of Assignment and Assumption Exhibits F-1
– F-4:   Forms of U.S. Tax Compliance Certificate Exhibit G:   [Reserved]
Exhibit H-1:   Form of Revolving Loan Note Exhibit H-2:   Form of Swingline Loan
Note Exhibit H-3:   Form of Term Loan Note Exhibit I:   [Reserved] Exhibit J:  
Form of Collateral Information Certificate Exhibit K:   Form of Notice of
Borrowing Exhibit L:   Form of Notice of Conversion/Continuation

-v-



AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
November 10, 2014, is entered into by and among EVERYDAY HEALTH, INC., a
Delaware corporation (“EDH”), EVERYDAY HEALTH MEDIA, LLC, a Delaware limited
liability company (“EDH Media”), MEDPAGE TODAY, L.L.C., a New Jersey limited
liability company (“MedPage”), DRD Acquisition Corp., a Delaware corporation
(“DD Acquisition Corp.”), immediately prior to the DD Acquisition (as defined
herein), DoctorDirectory.com, Inc., a South Carolina corporation (“DD”),
immediately after the DD Acquisition (DD, together with EDH, EDH Media, MedPage,
and DD Acquisition Corp. (prior to the DD Acquisition), are individually and
collectively, jointly and severally referred to herein as the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (each a “Lender” and, collectively, the “Lenders”),
SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline Lender, and
SVB, as administrative agent and collateral agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

recitals:

 

WHEREAS, the Borrower, the Existing Lenders (as hereinafter defined), the
Administrative Agent, the Issuing Lender and the Swingline Lender are parties to
that certain Credit Agreement, dated as of March 6, 2014 (as the same has been
amended, restated, supplemented or otherwise modified from time to time prior to
the Closing Date, the “Existing Credit Agreement”);

 

Whereas, immediately prior to the effectiveness of this Agreement, there are
term loans outstanding under the Existing Credit Agreement in the aggregate
principal amount of $39,000,000 (the “Existing Term Loans”);

 

Whereas, EDH, DD Acquisition Corp., a wholly-owned Subsidiary of EDH, DD and the
other parties thereto have entered into that certain Agreement and Plan of
Merger dated as of November 10, 2014 (as amended, supplemented or otherwise
modified from time to time, in accordance with the provisions hereof and
thereof, the “DD Acquisition Agreement”), pursuant to which DD Acquisition Corp.
will be merged with and into DD, with DD surviving such merger (the “DD
Acquisition”);

 

WHEREAS, the Borrower desires to obtain additional financing for the DD
Acquisition, as well as for working capital financing and letter of credit
facilities;

 

Whereas, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $115,000,000, consisting of a term loan facility
in the aggregate principal amount of $60,000,000 (inclusive of the Existing Term
Loans), a revolving loan facility in an aggregate principal amount of up to
$55,000,000, a letter of credit sub-facility in the aggregate availability
amount of $10,000,000 (as a sublimit of the revolving loan facility), and a
swingline sub-facility in the aggregate availability amount of $10,000,000 (as a
sublimit of the revolving loan facility);

 

WHEREAS, each Loan Party has agreed to secure all of its respective Obligations
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) in substantially all of its respective personal property assets
(other than any Excluded Assets) pursuant to the terms of the Guarantee and
Collateral Agreement and the other Security Documents; and

 

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and

1



to secure its respective Secured Obligations by granting to the Administrative
Agent, for the ratable benefit of the Secured Parties, a first priority lien
(subject to Liens permitted by the Loan Documents) in substantially all of such
Grantor’s personal property assets (other than any Excluded Assets) pursuant to
the terms of the Guarantee and Collateral Agreement and the other Security
Documents.

 

Now, Therefore, the parties hereto hereby agree that the Existing Credit
Agreement shall be amended and restated in its entirety to read as follows (it
being agreed that this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of the Obligations under, and as defined
in, the Existing Credit Agreement):

 

SECTION 1
DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the higher of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect for such day plus 0.50%; provided
that in no event shall the ABR be deemed to be less than 3.25%. Any change in
the ABR due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate.

 

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

 

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower.

 

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower.

 

“Additional Term Loan”: as defined in Section 2.8.

 

“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

 

“Administrative Borrower”: as defined in Section 2.27.

 

“Affected Lender”: as defined in Section 2.23.

 

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

2



“Agent Parties”: as defined in Section 10.2(d)(ii).

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Revolving Commitment then in effect or,
if the Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, and (c) without duplication of
clause (b), the L/C Commitment of such Lender then in effect (as a sublimit of
the Revolving Commitment of such Lender).

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: as defined in the preamble hereto.

 

“Agreement Currency”: as defined in Section 10.19.

 

“Applicable Margin”: commencing on the date on which the Administrative Agent
receives copies of the consolidated financial statements of EDH and its
Subsidiaries in respect of the fiscal month of EDH ending December 31, 2014,
together with a Compliance Certificate in respect thereof as contemplated by
Section 6.2(b), the rate per annum set forth under the relevant column heading
below:

 

TERM LOANS

 



Consolidated Leverage Ratio   Eurodollar Loans   ABR Loans >2.50:1.00   4.00%  
3.00% ˂ 2.50:1.00 but > 1.00:1.00   3.25%   2.25% < 1.00:1.00   2.75%   1.75%

 

REVOLVING LOANS

 



Consolidated Leverage Ratio   Eurodollar Loans   ABR Loans >2.50:1.00   4.00%  
3.00% ˂ 2.50:1.00 but > 1.00:1.00   3.25%   2.25% < 1.00:1.00   2.75%   1.75%

 

SWINGLINE LOANS

 



Consolidated Leverage Ratio   Swingline Loans >2.50:1.00   3.00% ˂ 2.50:1.00 but
> 1.00:1.00   2.25% < 1.00:1.00   1.75%



 

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by the Borrower of the consolidated financial statements
required to be delivered to the Administrative Agent pursuant to

3



Sections 6.1 in respect of the fiscal month of EDH ending December 31, 2014, the
Applicable Margin shall be the rates corresponding to a Consolidated Leverage
Ratio ˂ 2.50:1.00 but > 1.00:1.00 in the foregoing tables, (b) if the Borrower
fails to deliver the financial statements required by Section 6.1 and the
related Compliance Certificate required by Section 6.2(b), by the respective
date required thereunder after the end of any related fiscal month of EDH, the
Applicable Margin shall be the rates corresponding to the Consolidated Leverage
Ratio of >2.50:1.00 in the foregoing table until such financial statements and
Compliance Certificate are delivered, and (c) no reduction to the Applicable
Margin shall become effective at any time when an Event of Default has occurred
and is continuing.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by EDH as of
any applicable date was inaccurate and (y) a proper calculation of the
Consolidated Leverage Ratio would have resulted in different pricing for any
period, then (i) if the proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
automatically and retroactively be obligated to pay to the Administrative Agent,
for the benefit of the applicable Lenders, promptly on demand by the
Administrative Agent, an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period; and (ii) if the proper calculation of
the Consolidated Leverage Ratio would have resulted in lower pricing for such
period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to the Borrower.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

 

“Approved Fund”: any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses (a)
through (k) and (m) through (n) of Section 7.5) that yields gross proceeds to
any Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of $500,000.

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.

 

“Available Revolving Commitment”: at any time, an amount equal to the Total
Revolving Commitments in effect at such time, minus (b) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, minus (c) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, minus (d) the aggregate principal
balance of any Revolving Loans and Swingline Loans outstanding at such time;
provided that for purposes of calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s available Revolving
Commitment pursuant to Section 2.9(b), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Available Revolving Increase Amount”: as of any date of determination, an
amount equal to the result of (a) $40,000,000 minus (b) the aggregate principal
amount of Revolver Increases previously made, minus (c) the aggregate principal
amount of all Additional Term Loans.

4



“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”

 

“Bank Services”: any products, credit services and/or financial accommodations
previously, now, or hereafter provided to any Group Member by any Bank Services
Provider, including any letters of credit (other than any Letters of Credit
provided for the account of the Borrower hereunder), cash management services,
credit cards, p-cards, interest rate swap arrangements, and foreign exchange
services, as any such products or services may be identified in such Bank
Services Provider’s various agreements related thereto (each, a “Bank Services
Agreement”).

 

“Bank Services Agreement”: as defined in the definition of “Bank Services.”

 

“Bank Services Provider”: the Administrative Agent, any Lender, or any Affiliate
of the foregoing who provides Bank Services to any Group Member.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

 

“Business”: as defined in Section 4.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California or the State of New York are
authorized or required by law to close; provided that with respect to notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateralize”: to pledge and deposit with or deliver to (a) with respect
to Obligations in respect of Letters of Credit, the Administrative Agent, for
the benefit of the Issuing Lender and one or more of the Lenders, as applicable,
as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or Deposit Account balances having an
aggregate value of at least 105% of the L/C Exposure or, if the Administrative
Agent and the Issuing Lender shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Lender; (b) with
respect to Obligations arising under any Bank Services Agreement in connection
with Bank Services, the applicable Bank Services Provider, as

5



provider of Bank Services, cash or Deposit Account balances having an aggregate
value of at least 105% of the aggregate amount of the Obligations of the Group
Members arising under all such Bank Services Agreements evidencing such Bank
Services; or (c) with respect to Obligations in respect of any Specified Swap
Agreements, the applicable Qualified Counterparty, as Collateral for such
Obligations, cash or Deposit Account balances or, if such Qualified Counterparty
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to such Qualified
Counterparty. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

 

“Certificated Securities”: as defined in Section 4.19(a).

 

“Change of Control”: (a) other than WF Holding Company, LLC, Rho Ventures and
their respective Affiliates, any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 35% or more of the voting Capital Stock of EDH; (b) during any
period of 12 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of EDH cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that

6



board or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or (c) at any
time, EDH shall cease to own and control, of record and beneficially, directly
or indirectly, 100% of each class of outstanding Capital Stock of each other
Loan Party free and clear of all Liens (except Liens created by the Security
Documents).

 

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as such term is defined in the Guarantee
and Collateral Agreement) shall constitute “Collateral.”

 

“Collateral Information Certificate”: collectively, the Collateral Information
Certificates to be executed and delivered by the Loan Parties pursuant to
Section 5.1, substantially in the form of Exhibit J.

 

“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.

 

“Commitment”: as to any Lender, the sum of its Term Commitment and its Revolving
Commitment.

 

“Commitment Fee”: as defined in Section 2.9(c).

 

“Commitment Fee Rate”: initially, 0.50% per annum; provided that commencing on
the date on which the Administrative Agent receives copies of the consolidated
financial statements of the Borrower and its Subsidiaries in respect of the
fiscal month of the Borrower ending December 31, 2014, together with a
Compliance Certificate in respect thereof as contemplated by Section 6.2(b),
“Commitment Fee Rate” shall mean the rate per annum set forth under the relevant
column heading below:

 



Consolidated Leverage Ratio   Commitment Fee Rate >2.50:1.00   0.50% ˂ 2.50:1.00
but > 1.00:1.00   0.50% < 1.00:1.00   0.375%



 

“Communications”: as defined in Section 10.2(d)(ii).

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.

 

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net

7



income (however denominated) or that are franchise Taxes or branch profits
Taxes.

 

“Consolidated Capital Expenditures”: for any period, with respect to EDH and its
consolidated Subsidiaries, the aggregate of all expenditures (whether paid in
cash or other consideration or accrued as a liability and including that portion
of Capital Lease Obligations which is capitalized on the consolidated balance
sheet of EDH) by such Group Members during such period for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that, in conformity with GAAP, are included in “additions to
property, plant or equipment” or comparable items reflected in the consolidated
statement of cash flows of EDH.

 

“Consolidated EBITDA”: with respect to EDH and its consolidated Subsidiaries for
any period, (a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, plus (ii) Consolidated Interest Expense, plus (iii)
provisions for taxes based on income, plus (iv) total depreciation expense, plus
(v) total amortization expense, plus (vi) stock-based compensation expense and
compensation expense related to Permitted Acquisition earnout arrangements, plus
(vii) deferred revenue adjustments related to Permitted Acquisitions, plus
(viii) write-offs of unamortized deferred financing costs, plus (ix) fees, costs
and expenses related to the 2014 initial public offering filing of EDH and
reasonable fees, costs and expenses related to follow-on offerings, plus (x)
reduction in force severance and related asset impairment charges in connection
with restructurings (including restructurings related to Permitted
Acquisitions), plus (xi) losses from the discontinued operation relating to the
Doctor Solutions business shutdown and sale, plus (xii) [Reserved], plus (xiii)
other non-cash items reducing Consolidated Net Income (excluding any such
non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period) approved by the Administrative Agent in writing
as an ‘add back’ to Consolidated EBITDA, minus (b) the sum, without duplication
of the amounts for such period of (i) other non-cash items increasing
Consolidated Net Income for such period (excluding any such non-cash item to the
extent it represents the reversal of an accrual or reserve for potential cash
item in any prior period), plus (ii) interest income; provided, that for the
purpose of calculating Consolidated EBITDA for the period ending December 31,
2014 or later, Consolidated EBITDA for the fiscal quarters specified below shall
be deemed to be as follows:

 

Fiscal Quarter Ended   Consolidated EBITDA March 31, 2014   $5,735,000 June 30,
2014   $9,111,000

 

and provided further, that, for any period after June 30, 2014 and prior to the
Closing Date, Consolidated EBITDA shall be derived in a manner consistent with
the methodology used to derive the foregoing numbers.

 

“Consolidated Fixed Charge Coverage Ratio”: with respect to EDH and its
consolidated Subsidiaries for any period, the ratio of (a) the sum of (i)
Consolidated EBITDA for such period minus (ii) the portion of taxes based on
income actually paid in cash (net of any cash refunds received) during such
period, minus (iii) cash dividends and distributions paid to any Person that is
not a Loan Party during such period minus (iv) Consolidated Capital Expenditures
(excluding the principal amount funded with the Loans) incurred in connection
with such expenditures) to (b) Consolidated Fixed Charges for such period;
provided, however, that the principal and interest payments under the Existing
Credit Agreement shall be excluded from this calculation for any 12-month
testing period that includes any period prior to the Closing Date, and principal
and interest payments under this Agreement for the period of time since the
Closing Date shall be substituted in lieu thereof and annualized, as
appropriate; provided further, that

8



for the fiscal quarter ending December 31, 2014, Consolidated Fixed Charges
shall be deemed to include a principal payment of 1.25% of the initial principal
amount of the Term Loan and Consolidated Interest Expense equal to the amount of
Consolidated Interest Expense that would have become due had the Closing Date
occurred on October 1, 2014).

 

“Consolidated Fixed Charges”: with respect to EDH and its consolidated
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Interest Expense for such period, plus (b) scheduled payments made during such
period on account of principal of Indebtedness of EDH and its consolidated
Subsidiaries (including scheduled principal payments in respect of the Term
Loans but excluding Swingline Loans and Loans under the Revolving Commitments to
the extent the Borrower has the right to continue or convert such Loans pursuant
to Section 2.13).

 

“Consolidated Interest Expense”: for any period, total interest expense
(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of EDH and its consolidated Subsidiaries for
such period with respect to all outstanding Indebtedness of such Persons
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP).

 

“Consolidated Leverage Ratio”: with respect to EDH and its consolidated
Subsidiaries as at the last day of any period, the ratio of (a) Consolidated
Total Indebtedness on such day, to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of EDH and its consolidated Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from the calculation
of “Consolidated Net Income” (a) the income (or deficit) of any such Person
accrued prior to the date it becomes a Subsidiary of EDH or is merged into or
consolidated with EDH or one of its Subsidiaries, (b) the income (or deficit) of
any such Person (other than a Subsidiary of EDH) in which EDH or one of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by EDH or such Subsidiary in the form of dividends
or similar distributions, and (c) the undistributed earnings of any Subsidiary
of EDH to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or any
Requirement of Law applicable to such Subsidiary or any owner of Capital Stock
of such Subsidiary.

 

“Consolidated Total Indebtedness”: as of any date of determination, the
aggregate principal amount of all Indebtedness of EDH and its consolidated
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to

9



which the Administrative Agent obtains control (within the meaning of the UCC or
any other applicable law) over such Deposit Account or Securities Account.

 

“Controlled Account”: each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Issuing Lender.

 

“DD”: as defined in the preamble to this Agreement.

 

“DD Acquisition”: as defined in the preamble to this Agreement.

 

“DD Acquisition Agreement”: as defined in the recitals to this Agreement.

 

“DD Acquisition Corp.”: as defined in the preamble to this Agreement.

 

“DD Acquisition Documentation”: collectively, the DD Acquisition Agreement and
all schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

 

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Declined Amount”: as defined in Section 2.12(e).

 

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate”: as defined in Section 2.15(c).

 

“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a

10



receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Lender, the Swingline Lender and each
Lender.

 

“Deferred Payment Obligations”: as defined in Section 7.2.

 

“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

 

“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

 

“Determination Date”: as defined in the definition of “Pro Forma Basis”.

 

“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Bank Services) by the
payment in full, in cash (or, as applicable, Cash Collateralization in
accordance with the terms hereof) of the principal of and interest on or other
liabilities relating to each Loan and any previously provided Bank Services, all
fees and all other expenses or amounts payable under any Loan Document (other
than inchoate indemnification obligations and any other obligations which
pursuant to the terms of any Loan Document specifically survive repayment of the
Loans for which no claim has been made), and other Obligations under or in
respect of Specified Swap Agreements and Bank Services, to the extent (a) no
default or termination event shall have occurred and be continuing thereunder,
(b) any such Obligations in respect of Specified Swap Agreements have, if
required by any applicable Qualified Counterparties, been Cash Collateralized),
(c) no Letter of Credit shall be outstanding (or, as applicable, each
outstanding and undrawn Letter of Credit has been Cash Collateralized in
accordance with the terms hereof), (d) no Obligations in respect of any Bank
Services are outstanding (or, as applicable, all such outstanding Obligations in
respect of Bank Services have been Cash Collateralized in accordance with the
terms hereof), and (e) the aggregate Commitments of the Lenders are terminated.

 

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of EDH or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer, encumbrance or other
disposition thereof and any issuance of Capital Stock of EDH or any of its
Subsidiaries. The terms “Dispose” and “Disposed of” shall have correlative
meanings.

 

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior

11



to the date that is ninety-one (91) days after the date on which the Loans
mature. The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that EDH and its
Subsidiaries may become obligated to pay upon maturity of, or pursuant to any
mandatory redemption provisions of, such Disqualified Stock or portion thereof,
plus accrued dividends.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of the United States, any state thereof, or the District of Columbia.

 

“EDH”: as defined in the preamble to this Agreement.

 

“EDH Media”: as defined in the preamble to this Agreement.

 

“Eligible Assignee”: (a) any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans as
one of its businesses and (b) during the continuation of an Event of Default,
any entity approved by the Administrative Agent, in each case, that meets the
requirements to be an assignee under Section 10.6(b)(iii), (v) and (vi) (subject
to such consents, if any, as may be required under Section 10.6(b)(iii)).

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern, (c)
exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equipment”: all “equipment” as defined in the UCC with such additions to such
term as may hereafter be made, and includes without limitation all machinery,
fixtures, goods, vehicles (including motor vehicles and trailers), and any
interest in any of the foregoing.

 

“Equity Interests”: with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

12



“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.

 

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.

 

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or, to the knowledge of any Loan Party, any ERISA
Affiliate thereof in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Loan Party or, to the
knowledge of an Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability in excess of $250,000 in the aggregate under Title I
or Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate thereof; (k)
an application for a funding waiver under Section 303 of ERISA or an extension
of any amortization period pursuant to Section 412 of the Code with respect to
any Pension Plan; (l) the occurrence of a non-exempt prohibited transaction
under Sections 406 or 407 of ERISA for which any Loan Party or any Subsidiary
thereof may be directly or indirectly liable and such liability could reasonably
be expected to exceed $250,000 in the aggregate; (m) the occurrence of an act or
omission which could give rise to the imposition on any Loan Party or any ERISA
Affiliate thereof of fines, penalties, taxes or related charges in excess of
$250,000 in the aggregate under Chapter 43 of the Code or under Sections 409,
502(c), (i) or (1) or 4071 of ERISA; (n) the assertion of a material claim
(other than routine claims for benefits) against any Pension Plan or the assets
thereof, or against any Loan Party or any Subsidiary thereof in connection with
any such Pension Plan; (o) receipt from the IRS of notice of the failure of any
Pension Plan to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any Pension Plan to fail to qualify for exemption from
taxation under Section 501(a) of the Code; or (p) the imposition of any lien (or
the fulfillment of the conditions for the imposition of any lien) on any

13



of the rights, properties or assets of any Loan Party or any ERISA Affiliate
thereof, in either case pursuant to Title I or IV, including Section 302(f) or
303(k) of ERISA or to Section 401(a)(29) or 430(k) of the Code.

 

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration (or any
successor thereto if the ICE Benchmark Administration is no longer making a
London Interbank Offered Rate available) LIBOR Rate or the successor thereto if
the ICE Benchmark Administration is no longer making a LIBOR rate available
(“LIBOR”) for deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 A.M. (London, England time) two (2) Business Days prior to
the beginning of such Interest Period (as set forth by Bloomberg Information
Service or any successor thereto or any other commercially available service
selected by the Administrative Agent which provides quotations of LIBOR. In the
event that the Administrative Agent determines that LIBOR is not available, the
“Eurodollar Base Rate” shall be determined by reference to the rate per annum
equal to the offered quotation rate to first class banks in the London interbank
market by SVB for deposits (for delivery on the first day of the relevant
Interest Period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of the Administrative Agent, in its
capacity as a Lender, for which the Eurodollar Base Rate is then being
determined with maturities comparable to such period, as of approximately 11:00
A.M. (London, England time) two (2) Business Days prior to the beginning of such
Interest Period. In no event shall the Eurodollar Base Rate be less than zero.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

  Eurodollar Base Rate     1.00 - Eurocurrency Reserve Requirements  

 

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility

14



(other than the L/C Facility), the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any fiscal year (or other period) of EDH, the result of
(a) the sum of (i) Consolidated EBITDA for such fiscal year plus (ii) provisions
for current taxes based on income of EDH and its Subsidiaries and payable in
cash with respect to such period, minus (b) the sum, without duplication, of (i)
the aggregate amount actually paid by EDH and its Subsidiaries in cash during
such fiscal year (or other period) on account of Consolidated Capital
Expenditures (excluding the principal amount of Loans incurred in connection
with such expenditures, and any such expenditures financed with the proceeds of
any Reinvestment Deferred Amount), plus (ii) the aggregate amount of all
regularly scheduled and mandatory principal payments of Funded Debt (including
the Term Loans) of EDH and its Subsidiaries made during such fiscal year (or
other period) (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), plus (iii) the distributed earnings of EDH to the extent of the
declaration or payment of dividends or similar distributions by EDH, plus (iv)
the cash portion of Consolidated Interest Expense minus the cash portion of
interest income, plus (v) provisions for current taxes based on income of EDH
and its Subsidiaries and payable in cash, plus other cash add backs to
Consolidated EBITDA pursuant to the definition thereof.

 

“Excess Cash Flow Application Date”: as defined in Section 2.12(d).

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

 

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

 

“Excluded Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of
such Loan Party, at any date of determination, (a) that is a “controlled foreign
corporation” as defined in Section 957 of the Code, (b) that is a Subsidiary of
a “controlled foreign corporation” as defined in Section 957 of the Code, or (c)
substantially all of the assets of which are equity interests in a “controlled
foreign corporation” as defined in Section 957 of the Code, and in each case,
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in material adverse tax
consequences to the Borrower. Notwithstanding the foregoing, Everyday Health
India Private Limited shall be deemed an Excluded Foreign Subsidiary.

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent constituting Other Connection Taxes; (b) in the
case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party

15



hereto or to such Lender immediately before it changed its lending office; (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.20(f);
and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement”: as defined in the recitals to this Agreement.

 

“Existing Lenders”: the “Lenders” under and as defined in the Existing Credit
Agreement.

 

“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.

 

“Existing Term Loan”: as defined in the preamble to this Agreement.

 

“Facility”: each of (a) the Term Facility, (b) the L/C Facility (which is a
sub-facility of the Revolving Facility), and (c) the Revolving Facility.

 

“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.

 

“FATCA”: (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, (b) any treaty, law, regulation
or other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other jurisdiction
with the purpose (in either case) of facilitating the implementation of (a)
above, or (c) any agreement pursuant to the implementation of paragraphs (a) or
(b) above with the United States Internal Revenue Service, the United States
government or any governmental or taxation authority in the United States.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

 

“Fee Letter”: the amended and restated letter agreement dated November 10, 2014,
between the Borrower and the Administrative Agent.

 

“Flood Laws”: the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).

 

“Flow of Funds Agreement”: the spreadsheet or other similar statement prepared
and certified by the Borrower, regarding the disbursement of Loan proceeds on
the Closing Date, the funding and the payment of the fees and expenses of the
Administrative Agent and the Lenders (including their respective counsel), and
such other matters as may be agreed to by the Borrowers, the Administrative
Agent and the Lenders.

 

“Foreclosed Borrowers”: as defined in Section 2.25.

 

“Foreign Currency”: lawful money of a country other than the United States.

 

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and

16



(b) if the Borrower is not a U.S. Person, a Lender that is resident or organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes.

 

“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.

 

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt”: as to any Person, all Indebtedness of such Person which matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

“Funding Office”: the Revolving Loan Funding Office or the Term Loan Funding
Office, as the context requires.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory

17



body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Group Members”: the collective reference to EDH and its Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement to be executed and delivered by the Borrower and each
Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (other than
guarantees by an entity of performance obligations (but not monetary
obligations) of its Subsidiaries or Affiliates (the “primary obligations”) of
any other third Person (the “primary obligor”) in any manner, whether directly
or indirectly, including any obligation of the guaranteeing person, whether or
not contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Guarantors”: a collective reference to each Subsidiary of the Borrower which
has become a Guarantor pursuant to the Guarantee and Collateral Agreement. For
the avoidance of doubt, no Inactive Subsidiary shall be a Guarantor.

 

“Inactive Subsidiary”: individually or collectively, as the context requires,
Wondir General, Inc., Wondir Health LLC, and Agora Talent, LLC.

 

“Increase”: as defined in Section 2.8.

 

“Increase Joinder”: as defined in Section 2.8.

 

“Incurred”: as defined in the definition of “Pro Forma Basis”.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business which are not
more than 90 days past due (other than trade payables being contested in good
faith, the aggregate

18



amount of with shall not exceed $200,000 at any time) and operating leases
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations and all Synthetic Lease Obligations
of such Person, (f) all obligations of such Person, contingent or otherwise, as
an account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Capital Stock in such Person or any other Person (including, without
limitation, Disqualified Stock), or any warrant, right or option to acquire such
Capital Stock, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) the net obligations of
such Person in respect of Swap Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor. The amount of any net
obligation under any Swap Agreement on any date shall be deemed to be the Swap
Termination Value thereof as of such date.

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Indemnitee”: as defined in Section 10.5(b).

 

“Insider Indebtedness”: any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.

 

“Insider Subordinated Indebtedness”: any Insider Indebtedness which is also
Subordinated Indebtedness.

 

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of any Person’s
creditors generally or any substantial portion of such Person’s creditors, in
each case undertaken under U.S. Federal, state or foreign law, including any
Debtor Relief Law.

 

“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise,

19



including copyrights, copyright licenses, patents, patent licenses, trademarks,
trademark licenses, technology, know-how and processes, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement (or the Guaranty
and Collateral Agreement as defined in the Existing Credit Agreement, as
applicable) in form and substance satisfactory to the Administrative Agent,
together with each other intellectual property security agreement and supplement
thereto, in each case as amended, restated, supplemented or otherwise modified
from time to time.

 

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three (3) months or less, the last Business
Day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months (or, if
such date is not a Business Day, the Business Day next succeeding such date)
after the first day of such Interest Period and the last Business Day of such
Interest Period, and (d) as to any Loan (other than any Revolving Loan that is
an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), two (2), three (3) or six (6) months
thereafter, as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one (1), two (2),
three (3) or six (6) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent in a Notice of
Conversion/Continuation not later than 10:00 A.M., Pacific time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date (in the case of
Revolving Facility) or the Term Loan Maturity Date (in the case of Term Loans);

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Interest Rate Agreement”: with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent, and (c) not for

20



speculative purposes.

 

“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

 

“Investments”: as defined in Section 7.8.

 

“IRS”: the Internal Revenue Service, or any successor thereto.

 

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender”: as the context may require, SVB or any Affiliate thereof, in
its capacity as issuer of any Letter of Credit (including, without limitation,
each Existing Letter of Credit), including any other Lender that may become a
successor Issuing Lender pursuant to Section 3.12, with respect to Letters of
Credit issued by such Lender. The Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Lender or other financial institutions, in which case the term “Issuing Lender”
shall include any such Affiliate or other financial institution with respect to
Letters of Credit issued by such Affiliate or other financial institution.

 

“Issuing Lender Fees”: as defined in Section 3.3(a).

 

“Judgment Currency”: as defined in Section 10.19.

 

“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

 

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to Section
3.5(b)) in an aggregate principal amount not to exceed the amount set forth
under the heading “L/C Commitment” opposite such L/C Lender’s name on Schedule
1.1A or in the Assignment and Assumption or the Increase Joinder pursuant to
which such L/C Lender becomes a party hereto, as the same may be changed from
time to time pursuant to the terms hereof. The L/C Commitment is a sublimit of
the Revolving Commitment and the aggregate amount of the L/C Commitments shall
not exceed the amount of the Total L/C Commitments at any time.

 

“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

 

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

21



“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

 

“L/C Fee Payment Date”: as defined in Section 3.3(a).

 

“L/C Lender”: a Lender with an L/C Commitment.

 

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.

 

“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.

 

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.

 

“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.

 

“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

 

“Letter of Credit Fees”: as defined in Section 3.3(a).

 

“Letter of Credit Fronting Fees”: as defined in Section 3.3(a).

 

“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”

 

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

 

“Liquidity”: at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at such time by the Loan Parties in Deposit
Accounts or Securities Accounts maintained with a Bank Services Provider (but in
any event subject to a first priority Lien in favor of the Administrative
Agent), and (b) the Available Revolving Commitment at such time.

 

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, the Solvency Certificate, the Collateral Information Certificate, the
Flow of Funds Agreement, each L/C-Related Document, each Compliance Certificate,
each Notice of Borrowing, each Notice of

22



Conversion/Continuation, each Bank Services Agreement, each Specified Swap
Agreement and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 3.10, and any amendment, waiver,
supplement or other modification to any of the foregoing.

 

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

“Majority Revolving Lenders”: at any time, (a) if only one Revolving Lender
holds the Total Revolving Commitments at such time, such Revolving Lender, both
before and after the termination of such Total Revolving Commitments; and (b) if
more than one Revolving Lender holds the Total Revolving Commitments, at least
two Revolving Lenders who together hold more than 50% of the Total Revolving
Commitments (including, without duplication, the L/C Commitments) or, at any
time after the termination of the Revolving Commitments when such Revolving
Commitments were held by more than one Revolving Lender, at least two Revolving
Lenders who together hold more than 50% of the Total Revolving Extensions of
Credit then outstanding (including, without duplication, any L/C Disbursements
that have not yet been reimbursed or converted into Revolving Loans at such
time)); provided that the Revolving Commitments of, and the portion of the
Revolving Loans and participations in L/C Exposure and Swingline Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Revolving Lenders.

 

“Majority Term Lenders”: at any time, (a) if only one Term Lender holds the Term
Loan, such Term Lender; and (b) if more than one Term Lender holds the Term
Loan, at least two Term Lenders who together hold more than 50% of the
outstanding principal amount all Term Loans; provided that the portion of the
Term Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Term Lenders.

 

“Mandatory Prepayment Date”: as defined in Section 2.12(e).

 

“Material Adverse Effect”: a material adverse effect on (a) the operations,
business, assets, properties, liabilities (actual or contingent), or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
(b) the rights and remedies of the Administrative Agent or any Lender under any
Loan Documents, or of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party, or (c) the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

 

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

 

“MedPage”: as defined in the preamble to this Agreement.

 

“Minority Lender”: as defined in Section 10.1(b).

 

“MNPI”: material information concerning the Borrower and its Subsidiaries and
their securities that has not been disseminated in a manner making it available
to investors generally, within the meaning of Regulation FD under the Securities
Act and the Exchange Act.

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Mortgaged Properties”: the real properties as to which, pursuant to Section
6.12(b) or

23



otherwise, the Administrative Agent, for the benefit of the Secured Parties,
shall be granted a Lien pursuant to the Mortgages.

 

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

 

“Multiemployer Plan”: a “multiemployer plan” (within the meaning of Section
3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof makes, is
making, or is obligated or has in the past six years been obligated to make,
contributions.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale undertaken by or any
Recovery Event related to any Person, the proceeds thereof in the form of cash
and Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received), net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary costs, fees and expenses actually incurred in connection therewith and
net of taxes paid and such Person’s reasonable and good faith estimate of
income, franchise, sales, and other applicable taxes required to be paid by such
Person in connection with such Asset Sale or Recovery Event in the taxable year
that such Asset Sale or Recovery Event is consummated, the computation of which
shall, in each such case, take into account the reduction in tax liability
resulting from any available operating losses and net operating loss carryovers,
tax credits, and tax credit carry forwards, and similar tax attributes, and (b)
in connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary costs, fees and expenses actually
incurred in connection therewith.

 

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.

 

“Non-Defaulting Lender” at any time, each Lender that is not a Defaulting Lender
at such time.

 

“Note”: a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.

 

“Notice of Borrowing”: a notice substantially in the form of Exhibit K.

 

“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit L.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Loans and all other obligations and liabilities of the Loan
Parties to the Administrative Agent, the Issuing Lender, any other Lender, any
Bank Services Provider (in its as provider of Bank Services), and any Qualified
Counterparty party to a Specified Swap Agreement, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or

24



in connection with, this Agreement, any other Loan Document (including, for the
avoidance of doubt, any Bank Services Agreement), the Letters of Credit, any
Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, payment obligations, fees, indemnities, costs,
expenses (including all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent, the Issuing Lender, any
other Lender, any Bank Services Provider, to the extent that any applicable Bank
Services Agreement requires the reimbursement by any applicable Group Member of
any such expenses, and any Qualified Counterparty party to a Specified Swap
Agreement, in each case that are required to be paid by any Loan Party pursuant
any Loan Document) or otherwise. For the avoidance of doubt, the Obligations
shall not include any obligations arising under any warrants or other equity
instruments issued by any Loan Party to any Lender.

 

“OFAC”: The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and (c)
if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

 

“Original Closing Date”: March 6, 2014.

 

“Original Loan Documents”: as defined in Section 10.22.

 

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

 

“Participant”: as defined in Section 10.6(d).

 

“Participant Register”: as defined in Section 10.6(d).

 

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

 

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan”: an employee pension plan (as defined in Section 3(2) of ERISA),
other than a Multiemployer Plan, subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code

25



or Sections 302 and 303 of ERISA and in respect of which any Loan Party or any
ERISA Affiliate thereof is (or if such plan were terminated would under Section
4069 of ERISA be deemed to be) a “contributing sponsor” as defined in Section
4001(a)(13) of ERISA.

 

“Permitted Acquisition”: as defined in Section 7.8.

 

“Permitted Refinancing Indebtedness”: Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) such Refinancing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantee Obligation thereof or any security therefor are
subordinated to the Obligations, such Refinancing Indebtedness and any Guarantee
Obligations thereof and any security therefor remain so subordinated on terms no
less favorable to the Lenders and the other Secured Parties, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding extension, renewal or replacement are the only obligors on such
Refinancing Indebtedness and (e) any Guarantee Obligations which constitute all
or a portion of such Refinancing Indebtedness, taken as a whole, are determined
in good faith by a Responsible Officer of such Person to be no less favorable to
such Person and the Lenders and the other Secured Parties in any material
respect than the covenants and events of default or Guarantee Obligations, if
any, applicable to such Refinanced Indebtedness.

 

“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Platform”: as defined in Section 10.2(d)(i).

 

“Preferred Stock”: the preferred Capital Stock of any Loan Party.

 

“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).

 

“Private Side Lender Representatives”: with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Pro Forma Basis”: with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means:

 

(a) pro forma effect will be given to any Indebtedness incurred (“Incurred”) by
such Loan Party or any of its Subsidiaries (including by assumption of then
outstanding Indebtedness or by a Person becoming a Subsidiary after the
beginning of the applicable period and on or before the Determination

26



Date to the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;

 

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

 

(c) Consolidated Fixed Charges related to any Indebtedness no longer outstanding
or to be repaid or redeemed on the Determination Date, except for Consolidated
Interest Expense accrued during the reference period under a revolving credit to
the extent of the commitment thereunder (or under any successor revolving
credit) in effect on the Determination Date, will be excluded as if such
Indebtedness was no longer outstanding or was repaid or redeemed on the first
day of such period; and

 

(d) pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of such Loan Party or any of
its Subsidiaries following the Determination Date; in each case of clauses (A)
and (B), that have occurred since the beginning of the applicable period and
before the Determination Date as if such events had occurred, and, in the case
of any disposition, the proceeds thereof applied, on the first day of such
period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of such Loan Party in accordance with Regulation S-X under
the Securities Act, based upon the most recent four full fiscal quarters for
which the relevant financial information is available.

 

Notwithstanding the foregoing and for the avoidance of doubt, the effects of the
DD Acquisition shall be disregarded for purposes of this definition.

 

“Pro Forma Financial Statements”: balance sheets, income statements and cash
flow statements prepared by EDH and its consolidated Subsidiaries that give
effect (as if such events had occurred on such date) to (a) the consummation of
the DD Acquisition, (b) the Loans to be made on the Closing Date and the use of
proceeds thereof and (c) the payment of fees and expenses in connection with the
foregoing, in each case prepared for (i) June 30, 2014 as if such transactions
had occurred on such date and (ii) on a quarterly basis through December 31,
2015, and on an annual basis for each fiscal year thereafter through December
31, 2018, in each case demonstrating pro forma compliance with the covenants set
forth in Section 7.1.

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“Public Side Lender Representatives”: with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

 

“Recipient”: the Administrative Agent or a Lender, as applicable.

27



“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Refunded Swingline Loans”: as defined in Section 2.7(b).

 

“Register”: as defined in Section 10.6(c).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Loans or other amounts pursuant to Section
2.12(e) as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and that the Borrower (directly or
indirectly through a Guarantor) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
or repair assets useful in its business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring three hundred sixty five days (365) after such
Reinvestment Event, and (b) the date on which the Borrower (or its Subsidiaries)
shall have determined not to, or shall have otherwise ceased to, acquire or
repair assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount.

 

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Replacement Lender”: as defined in Section 2.23.

 

“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Term Loans and the Total Revolving Commitments, such Lender; and (b) if more
than one Lender holds the outstanding Term Loans and Total Revolving
Commitments, then at least two Lenders who together hold more than 50% of the
sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding, and (ii) the Total Revolving Commitments (including, without
duplication, the L/C Commitments) then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that for the purposes of this clause (b), the outstanding
principal amount of the Term Loans held by any Defaulting Lender and the
Revolving Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

28



“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of an applicable
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of such Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption or the Increase Joinder pursuant to which such
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments and
Increases permitted hereunder).

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including any Existing Letters of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, plus (d)
such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.

 

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loan Conversion”: as defined in Section 3.5(b).

 

“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

 

“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving

29



Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.

 

“Revolving Termination Date”: is the date occurring on the five (5) year
anniversary of the Closing Date.

 

“S&P”: Standard & Poor’s Ratings Services.

 

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

 

“Sanctioned Entity”: (a) a country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person”: a Person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), each Bank Services
Provider (in its or their respective capacity as provider of Bank Services) and
any Qualified Counterparties.

 

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

 

“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

 

“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages, (c) the Intellectual Property Security
Agreements, (d) each Securities Account Control Agreement, (e) each Deposit
Account Control Agreement, (f) all other security documents hereafter delivered
to the Administrative Agent granting a Lien on any property of any Person to
secure the Obligations of any Loan Party arising under any Loan Document, (g)
all other security documents hereafter delivered to any Bank Services Provider
granting a Lien on any property of any Person to secure the Obligations of any
Group Member arising under any Bank Services Agreement, and (h) all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing.

30



“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent and the Lenders pursuant to Section
5.1(o), which Solvency Certificate shall be in substantially the form of Exhibit
D.

 

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest or foreign currency exchange rates to the extent permitted
under Section 7.13.

 

“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its Subsidiaries as support for, among other things, their
contracts with customers, whether such indebtedness is owing directly or
indirectly by such Loan Party or any such Subsidiary.

 

“SVB”: as defined in the preamble hereto.

 

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or

31



debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower and its Subsidiaries shall be deemed to be a “Swap Agreement.”

 

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.

 

“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.

 

“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Swingline Loans”: as defined in Section 2.6.

 

“Swingline Participation Amount”: as defined in Section 2.7(c).

 

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in an aggregate principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1A. The aggregate amount of the Term Commitments on the
Closing Date is $21,000,000.

 

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

 

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: the term loans made by the Lenders pursuant to Section 2.1, and to
the extent funded, any Additional Term Loans pursuant to Section 2.8.

 

“Term Loan Funding Office”: the office of the Administrative Agent specified in
Section 10.2

32



or such other office as may be specified from time to time by the Administrative
Agent as its funding office by written notice to the Borrower and the Lenders.

 

“Term Loan Maturity Date”: is the date occurring on the five (5) year
anniversary of the Closing Date.

 

“Term Loan Note”: a promissory note in the form of Exhibit H-3, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

 

“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments, Revolving Extensions of Credit and outstanding Term Loans of such
Lender at such time.

 

“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$10,000,000.

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The original amount of the Total Revolving
Commitments is $55,000,000. The L/C Commitment and the Swingline Commitment are
each sublimits of the Total Revolving Commitments.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

 

“Trade Date”: as defined in Section 10.6(b)(i)(B).

 

“Transferee”: any Eligible Assignee or Participant.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.

 

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

 

“United States” and “U.S.”: the United States of America.

 

“USCRO”: the U.S. Copyright Office.

 

“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of

33



the Code.

 

“USPTO”: the U.S. Patent and Trademark Office.

 

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).

 

“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

 

1.2 Other Definitional Provisions.

 

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time. Notwithstanding the foregoing clause (i), for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Group Member shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

 

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. The word “will” shall be construed
to have the same meaning and effect as the word “shall.” Unless the context
requires otherwise, (i) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (ii) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, and
(iii) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

34



SECTION 2
AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Term Commitments. One or more Lenders previously made Existing Term Loans to
the Borrower on the Original Closing Date in an aggregate original principal
amount equal to $40,000,000, the aggregate outstanding principal balance of
which is $39,000,000 as of the Closing Date. The Existing Term Loans (together
with all accrued and unpaid interest, fees, indemnities, costs and other payment
obligations that are outstanding immediately prior to the date hereof) are owing
as of the Closing Date, and are payable without set-off, counterclaim,
deduction, offset or defense. Subject to the terms and conditions hereof, each
Term Lender with a Term Commitment severally agrees to make a new Term Loan to
the Borrower on, or to the extent requested by the Borrower, within two (2)
Business Days after, the Closing Date in an amount equal to the amount of the
Term Commitment of such Lender, such that after giving effect to the Term Loan
to be made on or about the Closing Date, the aggregate outstanding principal
balance of the Term Loans (inclusive of the Existing Term Loans) shall be
$60,000,000. On and after the making of such Term Loans on or about the Closing
Date, each Existing Term Loan and the Term Loan made on or about the Closing
Date shall be made or converted (as applicable) into ABR Loans and shall
constitute the “Term Loans” hereunder. All breakage fees in connection with the
conversion of the Existing Term Loans to such ABR Loans shall be waived. All
accrued and unpaid interest in respect of the Existing Term Loans shall be
repaid on the Closing Date. The Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.13, and once repaid
in accordance with the provisions hereof may not be reborrowed.

 

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing (which must be received
by the Administrative Agent prior to 10:00 A.M., Pacific time, one (1) Business
Day prior to the anticipated Closing Date (with originals to follow within three
(3) Business Days)) requesting that the Term Lenders with a Term Commitment make
the Term Loans on the Closing Date (or to the extent requested by the Borrower,
within two (2) Business Days after, the Closing Date) and specifying the amount
to be borrowed. The Term Loans made on or about the Closing Date shall initially
be ABR Loans. Upon receipt of such Notice of Borrowing, the Administrative Agent
shall promptly notify each Term Lender with a Term Commitment thereof. Not later
than 12:00 P.M. Pacific time, on the requested funding date, each Term Lender
with a Term Commitment shall make available to the Administrative Agent at the
Term Loan Funding Office an amount in immediately available funds equal to the
portion of the Term Loan or Term Loans to be made by such Lender on or about the
Closing Date. The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds or, if so specified in the Flow of Funds Agreement,
the Administrative Agent shall wire transfer all or a portion of such aggregate
amounts, in accordance with the wire instructions specified in the Flow of Funds
Agreement.

 

2.3 Repayment of Term Loans. Beginning on January 1, 2015, the Term Loans shall
be repaid in consecutive quarterly installments on the first day of each fiscal
quarter, each of which installments shall be in an amount equal to such Lender’s
Term Percentage multiplied by the installment amount set forth below opposite
such installment payment date:

 

Installment Payment Dates   Installment Amount January 1, 2015   1.25% of
initial principal amount of the Term Loan (plus, if applicable, the initial
amount of any Additional Term Loans)

35



Installment Payment Dates   Installment Amount April 1, 2015   1.25% of initial
principal amount of the Term Loan (plus, if applicable, the initial amount of
any Additional Term Loans) July1, 2015   1.25% of initial principal amount of
the Term Loan (plus, if applicable, the initial amount of any Additional Term
Loans) October 1, 2015   1.25% of initial principal amount of the Term Loan
(plus, if applicable, the initial amount of any Additional Term Loans) The first
day of each fiscal quarter thereafter   2.50% of initial principal amount of the
Term Loan (plus, if applicable, the initial amount of any Additional Term Loans)

 

To the extent not previously paid, all then outstanding Term Loans shall be due
and payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

 

2.4 Revolving Commitments.

 

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when added to the
aggregate outstanding amount of any Revolving Loans, any Swingline Loans, the
aggregate undrawn amount of all outstanding Letters of Credit, and the aggregate
amount of all L/C Disbursements that have not yet been reimbursed or converted
into Revolving Loans, incurred on behalf of the Borrower and owing to such
Lender, does not exceed the amount of such Lender’s Revolving Commitment. In
addition, the amount of the Total Revolving Extensions of Credit outstanding at
such time shall not exceed the Total Revolving Commitments in effect at such
time. During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13. Notwithstanding anything to the contrary
contained herein, during the existence of a Default or an Event of Default, no
Revolving Loan may be borrowed as, converted to or continued as a Eurodollar
Loan.

 

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

 

(c) As of the date hereof, the outstanding principal amount of the Revolving
Loan under the Existing Credit Agreement is $35,000,000 (the “Existing Revolving
Loans”). The Existing Revolving Loans (together with all accrued and unpaid
interest, fees, indemnities, costs and other payment obligations that are
outstanding immediately prior to the date hereof) are owing as of the Closing
Date, and are payable without set-off, counterclaim, deduction, offset or
defense. On the Closing Date, each Existing Revolving Loan shall be made or
converted (as applicable) into ABR Loans and shall constitute Revolving Loans
hereunder. All breakage fees in connection with the conversion of the Existing
Revolving Loans to ABR Loans shall be waived. All accrued and unpaid interest
and fees in respect thereof shall be repaid on the Closing Date. On the Closing
Date, each

36



Revolving Lender that is not an Existing Lender agrees to pay to the
Administrative Agent (which may take the form of such Lender overfunding any
Revolving Loans requested on the Closing Date or such other procedure reasonably
determined by the Administrative Agent), for the account of the Revolving
Lenders, the amount necessary to ensure that the outstanding principal amount of
the Revolving Loans and participations hereunder in Letters of Credit and
participations hereunder in Swingline Loans of each Revolving Lender shall equal
each Revolving Lender’s respective Revolving Percentages and L/C Percentages.

 

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow up to the
Available Revolving Commitment under the Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M., Pacific time,
(a) three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one (1) Business Day prior to the requested
Borrowing Date, in the case of ABR Loans (in each case, with originals to follow
within three (3) Business Days)) (provided that any such Notice of Borrowing of
ABR Loans under the Revolving Facility to finance payments under Section 3.5(a)
may be given not later than 10:00 A.M., Pacific time, on the date of the
proposed borrowing), in each such case specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the
case of Eurodollar Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Period therefor, and (iv)
instructions for remittance of the proceeds of the applicable Loans to be
borrowed. Unless otherwise agreed by the Administrative Agent in its sole
discretion, no Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
date that is 30 days after the Closing Date, other than any Existing Revolving
Loans that are Eurodollar Loans on the Closing Date. Each borrowing of,
conversion to or continuation of a Eurodollar Loan shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof (or, if
the then aggregate Available Revolving Commitments are less than $1,000,000,
such lesser amount). Except as provided in Sections 3.5(b) and 2.7(b), each
borrowing of or conversion to ABR Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or, if the then
aggregate Available Revolving Commitments are less than $1,000,000, such lesser
amount). Upon receipt of any such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the Borrower
at the Revolving Loan Funding Office prior to 12:00 P.M., Pacific time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting such account as is designated in writing
to the Administrative Agent by the Borrower with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent or, if so specified in the Flow of
Funds Agreement, the Administrative Agent shall wire transfer all or a portion
of such aggregate amounts, in accordance with the wire instructions specified in
the Flow of Funds Agreement. No Revolving Loan which constitutes a Eurodollar
Loan will be made on the Closing Date.

 

2.6 Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,

37



and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only and shall be made only in Dollars. To the extent
not otherwise required by the terms hereof to be repaid prior thereto, the
Borrower shall repay to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the Revolving Termination Date.

 

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
the Borrower shall give the Swingline Lender irrevocable telephonic or
electronic notice (which notice must be received by the Swingline Lender not
later than 12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed
promptly in writing by a Notice of Borrowing, specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period), and (iii) instructions for the
remittance of the proceeds of such Loan. Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof. Promptly thereafter, on the Borrowing Date specified
in a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Borrower an amount in immediately available funds equal to the
amount of the Swingline Loan to be made by depositing such amount in the account
designated in writing to the Administrative Agent by the Borrower. Unless a
Swingline Loan is sooner refinanced by the advance of a Revolving Loan pursuant
to Section 2.7(b), such Swingline Loan shall be repaid by the Borrower no later
than five (5) Business Days after the advance of such Swingline Loan.

 

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one (1) Business Day after the date of such
notice. The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

 

(c) If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to Section
2.7(b), one of the events described in Section 8.1(f) shall have occurred or if
for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.7(b),
each Revolving Lender shall, on the date such Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.7(b) or on the date
requested by the Swingline Lender (with at least one (1) Business Days’ notice
to the Revolving Lenders), purchase for cash an undivided participating interest
in the then outstanding Swingline Loans by paying to the Swingline Lender an
amount (the “Swingline Participation Amount”) equal to (i) such Revolving
Lender’s Revolving

38



Percentage times (ii) the sum of the aggregate principal amount of the
outstanding Swingline Loans that were to have been repaid with such Revolving
Loans.

 

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

 

(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Lender, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

(f) The Swingline Lender may resign at any time by giving 30 days’ prior notice
to the Administrative Agent, the Lenders and the Borrower. After the resignation
of the Swingline Lender hereunder, the retiring Swingline Lender shall remain a
party hereto and shall continue to have all the rights and obligations of the
Swingline Lender under this Agreement and the other Loan Documents with respect
to Swingline Loans made by it prior to such resignation, but shall not be
required to make any additional Swingline Loans.

 

2.8 Incremental Facility.

 

(a) At any time from the Closing Date until the Term Loan Maturity Date, the
Borrower may request (but subject to the conditions set forth below) (x) to have
new Term Loans made available (the “Additional Term Loans”), in an aggregate
principal amount for all Additional Term Loans not to exceed $40,000,000 minus
the amount of any Revolver Increases (any such Additional Term Loan, the “Term
Loan Increase”) or (y) the Revolving Commitment be increased by an amount not to
exceed the Available Revolving Increase Amount (each such increase of the
Revolving Commitment, a “Revolver Increase” and together with the Term Loan
Increase, each, an “Increase”). No Lender shall be obligated to participate in
any Increase, and each Lender’s determination to participate in any such
Increase shall be in such Lender’s sole and absolute discretion. The
Administrative Agent shall invite each Lender to provide an Additional Term Loan
or Revolver Increase (it being understood that no Lender shall be obligated to
provide an Increase) in connection with any proposed Increase and to the extent,
ten (10) Business Days after receipt of invitation, sufficient Lenders do not
agree to provide an Increase in connection with such proposed Increase on terms
acceptable to the Borrower, then the Administrative Agent may invite any
prospective lender that satisfies the criteria of being an “Eligible Assignee”
and is reasonably satisfactory to the Borrower (it being agreed that any
prospective lender that is (x) a Lender or Affiliate of a Lender or (y) an
Approved Fund shall be reasonably satisfactory) to become a Lender in connection
with the proposed Increase.

39



Any Increase shall be in the amount of at least $5,000,000 (or such lower amount
that represents all remaining availability pursuant to this Section 2.24) and
integral multiples of $1,000,000 in excess thereof (or such lower amount that
represents all remaining availability pursuant to this Section 2.24).
Additionally, for the avoidance of doubt, it is understood and agreed that in no
event shall the aggregate amount of the Increases exceed $40,000,000 during the
term of the Agreement.

 

(b) Each of the following shall be conditions precedent to the effectiveness of
any Increase:

 

(i) (A) any Additional Term Loans shall, for purposes of principal repayment and
interest, be treated substantially the same as the Term Loans funded on or about
the Closing Date, and shall be on the same terms (including the pricing, and
maturity date), as applicable, as, and pursuant to documentation applicable to,
the original Term Facility and (B) any Revolver Increase shall be on the same
terms (including the pricing, and maturity date), as applicable, as, and
pursuant to documentation applicable to, the original Revolving Facility;

 

(ii) the Borrower shall have delivered an irrevocable written request for such
Increase at least ten (10) Business Days prior to the requested funding date of
such Increase;

 

(iii) the Administrative Agent shall have obtained the commitment of one or more
Lenders (or other prospective Lenders that satisfy the criteria of being an
“Eligible Assignee”; provided that no such Lender shall be a Loan Party or any
of a Loan Party’s Affiliates or Subsidiaries) reasonably satisfactory to the
Administrative Agent and the Borrower (unless such prospective Lender is (x) a
Lender or Affiliate of a Lender or (y) an Approved Fund) to provide the
applicable Increase and any prospective Lender(s), the Loan Parties and the
Administrative Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which such prospective Lender(s), the Loan
Parties, and the Administrative Agent are party (any Increase Joinder may, with
the consent of the Administrative Agent, the Borrower and the Lenders or
prospective Lender(s) agreeing to the proposed Increase, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate to effectuate the provisions of this Section 2.8 (including, if
applicable, any amendment necessary to ensure and demonstrate that the Liens and
security interests granted by the Loan Documents are perfected under the UCC to
secure the Obligations in respect of the Additional Term Loans of Revolver
Increase, as applicable)). Notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, an Increase Joinder reasonably
satisfactory to the Administrative Agent, and the amendments to this Agreement
effected thereby, shall not require the consent of any Lender other than the
Lender(s) agreeing to fund such Increase;

 

(iv) the Borrower shall have executed any Notes requested by any Lender in
connection with the making of the Increase;

 

(v) each of the conditions precedent set forth in Section 5.2 shall be
satisfied;

 

(vi) the Borrower shall have delivered to the Administrative Agent an updated
pro forma Compliance Certificate (after giving effect to the Increase) for
Borrower and its Subsidiaries evidencing compliance on a pro forma basis with
then applicable financial covenants set forth in Section 7.1 hereof as of the
end of the most recently ended fiscal quarter together with all reasonably
detailed calculations demonstrating such compliance;

40



(vii) in connection with such Increase, the Borrower shall pay to Administrative
Agent all fees required to be paid pursuant to the terms of the Fee Letter;

 

(viii) upon the effectiveness of any Increase, unless otherwise specifically
provided herein, as applicable, (i) (A) all references in this Agreement and any
other Loan Document to the Term Loans shall be deemed, unless the context
otherwise requires, to include each Additional Term Loans advanced pursuant to
this Section 2.8 and (B) all references in this Agreement and any other Loan
Document to the Term Commitments shall be deemed, unless the context otherwise
requires, to include the commitment to advance an amount equal to the Additional
Term Loans advanced pursuant to this Section 2.8, and/or (ii) (A) all references
in this Agreement and any other Loan Document to the Revolving Loans shall be
deemed, unless the context otherwise requires, to include such Revolver Increase
advanced pursuant to this Section 2.8 and (ii) all references in this Agreement
and any other Loan Document to the Revolving Commitment shall be deemed, unless
the context otherwise requires, to include the commitment to advance an amount
equal to such Revolver Increase pursuant to this Section 2.8; and

 

(ix) the Revolving Loans and Revolving Commitments established pursuant to this
Section 2.8 shall constitute Revolving Loans and Revolving Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from any guarantees and the security interests created by the Loan
Documents.

 

The Additional Term Loans and Term Commitments established pursuant to this
Section 2.8 shall constitute Term Loans and Term Commitments under, and shall
rank pari passu in right of payment in respect of the Collateral and with the
Obligations in respect of the Term Loans. The Borrower shall take any actions
reasonably required by Administrative Agent to ensure and demonstrate that the
Liens and security interests granted by the Loan Documents continue to be
perfected under the Code or otherwise after giving effect to the establishment
of any Increase.

 

2.9 Fees.

 

(a) Upfront Fee. On or prior to the Closing Date, the Borrower agrees to pay to
the Administrative Agent, for the benefit of itself and the other Lenders, an
upfront fee in the amount specified in the Fee Letter.

 

(b) Commitment Fee. As additional compensation for the Total Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders, a fee for the Borrower’s non-use of available funds under the
Revolving Facility (the “Commitment Fee”), payable quarterly in arrears on the
first day of each calendar quarter occurring prior to the Revolving Termination
Date, and on the Revolving Termination Date, in an amount equal to the
Commitment Fee Rate multiplied by the average unused portion of the Total
Revolving Commitments, as reasonably determined by the Administrative Agent. The
unused portion of the Total Revolving Commitments, for purposes of this
calculation, shall equal the difference between (i) the Total Revolving
Commitments (as reduced from time to time), and (ii) the sum of (A) the average
for the period of the daily closing balance of the Revolving Loans outstanding,
(B) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, and (C) the aggregate amount of all L/C Disbursements that have not yet
been reimbursed or converted into Revolving Loans at such time. For the
avoidance of doubt, the outstanding amount of any Swingline Loans shall not be
counted towards or considered usage of the Total Revolving Commitments for
purposes of determining the Commitment Fee.

41



(c) Agency and Arrangement Fees. The Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates as set forth in
the Fee Letter and to perform any other obligations contained therein.

 

(d) [Reserved].

 

(e) Fees Nonrefundable. All fees payable under this Section 2.9 shall be fully
earned on the date paid and nonrefundable.

 

(f) Increase in Fees. At any time that an Event of Default exists, upon the
request of the Required Lenders, the amount of any of the foregoing fees due
under subsection (b) shall be increased by adding 2.00% per annum thereto;
provided that such fees shall automatically increase without any Required Lender
consent upon the occurrence of any Event of Default arising under Section
8.1(a).

 

2.10 Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments.

 

(a) Termination or Reduction of Total Revolving Commitments. The Borrower shall
have the right, upon not less than three (3) Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total Revolving
Commitments or, from time to time, to reduce the amount of the Total Revolving
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans
and Swingline Loans to be made on the effective date thereof the amount of the
Total Revolving Extensions of Credit then outstanding would exceed the Total
Revolving Commitments then in effect. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple in excess thereof (or, if the then
Total Revolving Commitments are less than $1,000,000, such lesser amount), and
shall reduce permanently the Total Revolving Commitments then in effect;
provided that, if in connection with any such reduction or termination of the
Total Revolving Commitments a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.21. Any reduction of the Total
Revolving Commitments shall be applied to the Revolving Commitments of each
Lender according to its respective Revolving Percentage. All fees accrued until
the effective date of any termination of the Total Revolving Commitments shall
be paid on the effective date of such termination.

 

(b) Termination or Reduction of Total L/C Commitments. The Borrower shall have
the right, upon not less than three (3) Business Days’ written notice delivered
to the Administrative Agent, to terminate the Total L/C Commitments available to
the Borrower or, from time to time, to reduce the amount of the Total L/C
Commitments available to the Borrower; provided that, in any such case, no such
termination or reduction of the Total L/C Commitments shall be permitted if,
after giving effect thereto, the Total L/C Commitments shall be reduced to an
amount that would result in the aggregate L/C Exposure exceeding the Total L/C
Commitments (as so reduced). Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple in excess thereof (or, if the then Total L/C
Commitments are less than $1,000,000, such lesser amount), and shall reduce
permanently the Total L/C Commitments then in effect. Any reduction of the Total
L/C Commitments shall be applied to the L/C Commitments of each Lender according
to its respective L/C Percentage. All fees accrued until the effective date of
any termination of the Total L/C Commitments shall be paid on the effective date
of such termination.

42



2.11 Optional Loan Prepayments.

 

The Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 10:00 A.M., Pacific time, three (3) Business
Days prior thereto, in the case of Eurodollar Loans, and no later than 10:00
A.M., Pacific time, one (1) Business Day prior thereto, in the case of ABR
Loans, which notice shall specify the date and amount of the proposed
prepayment; provided that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.21; provided further that if such
notice of prepayment indicates that such prepayment is to be funded with the
proceeds of a refinancing, such notice of prepayment may be revoked if the
financing is not consummated. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

 

2.12 Mandatory Prepayments. Without duplication:

 

(a) If any Capital Stock shall be issued by the Borrower or any of its
Subsidiaries (excluding Capital Stock issued to a Loan Party), an amount equal
to 50% of the Net Cash Proceeds thereof shall be applied on the date of such
issuance toward the prepayment of the Term Loans and other amounts as set forth
in Section 2.12(e). Notwithstanding the foregoing, any proceeds from the any
public follow-on offering of the Borrower’s Capital Stock or any proceeds from
the exercise of stock options or warrants shall not be required to be applied to
prepay the Obligations pursuant to this Section 2.12(a).

 

(b) If any Indebtedness shall be incurred by any Group Member (excluding any
Indebtedness incurred in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such incurrence
toward the prepayment of the Term Loans and other amounts as set forth in
Section 2.12(e).

 

(c) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Loans and other amounts as set forth in
Section 2.12(e); provided that notwithstanding the foregoing, (i) the aggregate
Net Cash Proceeds of Asset Sales and Recovery Events that may be excluded from
the foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$500,000 in any fiscal year of the Borrower and (ii) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Loans and other amounts as set forth in Section 2.12(e).

 

(d) If, for any fiscal year of the Borrower (commencing with the Borrower’s
fiscal year ending December 31, 2015), there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply 50% of
such Excess Cash Flow (minus voluntary principal repayments of the Loans under
the Loan Documents (excluding voluntary repayment of Revolving Loans or
Swingline Loans, except to the extent there is an equivalent permanent reduction
in the commitments related thereto), except to the extent such repayments are
not made with internally generated funds for such fiscal year) toward the
prepayment of the Term Loans and other amounts as set forth in Section 2.12(e);
provided that such percentage shall be reduced to (i) 25% if the

43



Consolidated Leverage Ratio as of the last day of such fiscal year is less than
2.50 to 1.00 but equal to or greater than 1.00 to 1.00 and (ii) 0% if the
Consolidated Leverage Ratio as of the last day of such fiscal year is less than
1.00 to 1.00. Each such prepayment shall be made on a date (each an “Excess Cash
Flow Application Date”) occurring no later than the earliest of five Business
Days following (i) the date on which the financial statements of the Borrower
referred to in Section 6.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders, (ii) the date
such financial statements are actually delivered. Notwithstanding the foregoing,
to the extent applicable, any proceeds from any public follow-on offering of
EDH’s Capital Stock or any proceeds from the exercise of stock options or
warrants shall not be considered in the calculation of Excess Cash Flow or any
component thereof for purposes of this Section 2.12(d).

 

(e) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.12 shall be applied to the prepayment of installments due in respect
of the Term Loans in reverse order of maturity and in accordance with Sections
2.3 and 2.18(b) (provided that any Term Lender may decline any such prepayment
(the aggregate amount of all such prepayments declined in connection with any
particular prepayment, collectively, the “Declined Amount”), in which case the
Declined Amount shall be distributed first, to the prepayment, on a pro rata
basis, of the Term Loans held by Term Lenders that have elected to accept such
Declined Amounts; second, to the extent of any residual, if no Term Loans remain
outstanding, to the prepayment of the Revolving Loans in accordance with Section
2.15(c) (with no corresponding permanent reduction in the Revolving
Commitments); and third, to the extent of any residual, if no Term Loans or
Revolving Loans remain outstanding, to the replacement of outstanding Letters of
Credit and/or the deposit of an amount in cash (in an amount not to exceed 105%
of the then existing L/C Exposure) in a Cash Collateral account established with
the Administrative Agent for the benefit of the Issuing Lender and the L/C
Lenders on terms and conditions satisfactory to the Issuing Lender. Each
prepayment of the Loans under this Section 2.12 (except in the case of Revolving
Loans that are ABR Loans and Swingline Loans, in the event the Revolving
Commitments have not been terminated) shall be accompanied by accrued interest
to the date of such prepayment on the amount prepaid. The Borrower shall deliver
to the Administrative Agent and each Term Lender notice of each prepayment of
Term Loans in whole or in part pursuant to this Section 2.12 not less than five
(5) Business Days prior to the date such prepayment shall be made (each, a
“Mandatory Prepayment Date”). Such notice shall set forth (i) the Mandatory
Prepayment Date, (ii) the aggregate amount of such prepayment and (iii) the
options of each Term Lender to (x) decline or accept its share of such
prepayment and (y) to accept Declined Amounts. Any Term Lender that wishes to
exercise its option to decline such prepayment or to accept Declined Amounts
shall notify the Administrative Agent by facsimile not later than three (3)
Business Days prior to the Mandatory Prepayment Date.

 

(f) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.12, (i) a certificate signed by a
Responsible Officer setting forth in reasonable detail the calculation of the
amount of such prepayment or reduction and (ii) to the extent practicable, at
least ten days prior written notice of such prepayment or reduction (and the
Administrative Agent shall promptly provide the same to each Lender). Each
notice of prepayment shall specify the prepayment or reduction date, the Type of
each Loan being prepaid and the principal amount of each Loan (or portion
thereof) to be prepaid.

 

(g) No prepayment fee shall be payable in respect of any mandatory prepayments
made pursuant to this Section 2.12.

 

(h) Amounts to be applied pursuant to this Section 2.12 to the prepayment of
Term Loans and Revolving Loans shall be applied, as applicable, first to reduce
outstanding ABR Loans. Any amounts remaining after each such application shall
be applied to prepay Eurodollar Loans.

44



Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.12 shall be in excess of the amount of the ABR Loans at the
time outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the Excess Amount shall be
either (A) deposited in an escrow account on terms reasonably satisfactory to
the Administrative Agent and applied to the prepayment of Eurodollar Loans on
the last day of the then next-expiring Interest Period for Eurodollar Loans;
provided that (i) interest in respect of such Excess Amount shall continue to
accrue thereon at the rate provided hereunder for the Loans which such Excess
Amount is intended to repay until such Excess Amount shall have been used in
full to repay such Loans and (ii) at any time while an Event of Default has
occurred and is continuing, the Administrative Agent may, and upon written
direction from the Required Lenders shall, apply any or all proceeds then on
deposit to the payment of such Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any breakage costs owing to the Lenders
pursuant to Section 2.21.

 

2.13 Conversion and Continuation Options.

 

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the Business Day preceding the proposed conversion date; provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. Subject to Section 2.17, the Borrower may
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b) Subject to Section 2.17, any Eurodollar Loan may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice in a Notice of Conversion/Continuation to the
Administrative Agent by no later than 10:00 A.M., Pacific time, on the date
occurring three Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; provided
further that (i) if the Borrower shall fail to give any required notice as
described above in this paragraph, such Loans shall automatically be continued
as Eurodollar Loans with a one month Interest Period on the last day of such
then expiring Interest Period, and (ii) if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall automatically be converted
to ABR Loans on the last day of such then expiring Interest Period. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

2.14 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven (7) Eurodollar Tranches shall be
outstanding at any one time.

45



2.15 Interest Rates and Payment Dates.

 

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to (i) the Eurodollar Rate
determined for such day plus (ii) the Applicable Margin.

 

(b) Each ABR Loan (including any Swingline Loan) shall bear interest at a rate
per annum equal to (i) the ABR plus (ii) the Applicable Margin.

 

(c) During the continuance of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender consent therefor upon the occurrence of any Event of
Default arising under Section 8.1(a).

 

(d) Interest on the outstanding principal amount of each Loan shall be payable
in arrears on each Interest Payment Date; provided that interest accruing
pursuant to Section 2.15(c) shall be payable from time to time on demand. All
accrued and unpaid interest under the Existing Credit Agreement on the Closing
Date shall be paid on the Closing Date for the benefit of the Existing Lenders
thereunder.

 

2.16 Computation of Interest and Fees.

 

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.16(a).

 

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market, (a)
Dollar deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or (c)
the Eurodollar Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case (a), (b) or (c), the Administrative
Agent shall promptly notify the

46



Borrower and the relevant Lenders thereof as soon as practicable thereafter. Any
such determination shall specify the basis for such determination and shall, in
the absence of manifest error, be conclusive and binding for all purposes.
Thereafter, (x) any Eurodollar Loans under the relevant Facility requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (y)
any Loans under the relevant Facility that were to have been converted on the
first day of such Interest Period to Eurodollar Loans shall be continued as ABR
Loans and (z) any outstanding Eurodollar Loans under the relevant Facility shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans.

 

2.18 Pro Rata Treatment and Payments.

 

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective Term Percentages,
L/C Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders; provided that, for the avoidance of doubt, each borrowing of Additional
Term Loans shall be made pro rata according to the respective commitments of the
Lenders providing such Additional Term Loans.

 

(b) Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders. The amount of each
principal prepayment of the Term Loans (whether optional or mandatory) shall be
applied to reduce the then remaining installments of the Term Loans pro rata
based upon the respective then remaining principal amounts thereof. Except as
otherwise may be agreed by the Borrower and the Required Lenders, any prepayment
of Loans shall be applied to the then outstanding Term Loans on a pro rata basis
regardless of type. Amounts prepaid on account of the Term Loans may not be
reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. Any payment received by the Administrative
Agent after 10:00 A.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

47



(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrower, the rate per annum applicable to ABR Loans under the
relevant Facility. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower is making such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.

 

(g) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(h) The obligations of the Lenders hereunder to (i) make Term Loans, (ii) make
Revolving Loans, (iii) to fund its participations in L/C Disbursements in
accordance with its respective L/C Percentage, (iv) to fund its respective
Swingline Participation Amount of any Swingline Loan, and (v) to make payments
pursuant to Section 9.7, as applicable, are several and not joint. The failure
of any Lender to make any such Loan, to fund any such participation or to make
any such payment under Section 9.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.7.

48



(i) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

(j) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

(k) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its Term
Percentage, Revolving Percentage or L/C Percentage, as applicable, of such
payment on account of the Loans or participations obtained by all of the
Lenders, such Lender shall forthwith advise the Administrative Agent of the
receipt of such payment, and within five (5) Business Days of such receipt
purchase (for cash at face value) from the other Term Lenders, Revolving Lenders
or L/C Lenders, as applicable (through the Administrative Agent), without
recourse, such participations in the Term Loans or Revolving Loans made by them
and/or participations in the L/C Exposure held by them, as applicable, or make
such other adjustments as shall be equitable, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of the
other Lenders in accordance with their respective Term Percentages, Revolving
Percentages or L/C Percentages, as applicable; provided, however, that if all or
any portion of such excess payment is thereafter recovered by or on behalf of
the Borrower from such purchasing Lender, the purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest. The Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 2.18(k) may exercise all its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. No documentation other than notices and the like referred
to in this Section 2.18(k) shall be required to implement the terms of this
Section 2.18(k). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(k) and shall in each case notify the
Term Lenders, the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase. The provisions of this Section 2.18(k) shall not be construed
to apply to (i) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (ii)
the application of Cash Collateral provided for in Section 3.10, or (iii) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or sub-participations in any L/C Exposure to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply). The
Borrower consents on behalf of itself and each other Loan Party to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation.

 

(l) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in Section
5.2 would not be satisfied, make a Revolving Loan in an amount equal to the
portion of the Obligations constituting overdue interest and fees and Swingline
Loans from

49



time to time due and payable to itself, any Revolving Lender, the Swingline
Lender or the Issuing Lender, and apply the proceeds of any such Revolving Loan
to those Obligations; provided that after giving effect to any such Revolving
Loan, the aggregate outstanding Revolving Loans will not exceed the Total
Revolving Commitments then in effect.

 

2.19 Illegality; Requirements of Law.

 

(a) Illegality. If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make, maintain or fund Eurodollar Loans, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

(b) Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or the compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:

 

(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or

 

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing or participating in Letters of Credit, or to reduce
any amount receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether in respect of principal, interest or any other amount),
then, in any such case, upon the request of such Lender or other Recipient, the
Borrower shall promptly pay such Lender or other Recipient, as the case may be,
any additional amounts necessary to compensate such Lender or other Recipient,
as the case may be, for such increased cost or reduced amount receivable. If any
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the

50



event by reason of which it has become so entitled.

 

(c) If any Lender determines that any change in any Requirement of Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.

 

(d) For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in any Requirement of Law, regardless of
the date enacted, adopted or issued.

 

(e) A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
Notwithstanding anything to the contrary in this Section 2.19, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.19 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower arising pursuant to
this Section 2.19 shall survive the Discharge of Obligations and the resignation
of the Administrative Agent.

 

2.20 Taxes.

 

For purposes of this Section 2.20, the term ‘Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.20. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made

51



(including such deductions and withholdings applicable to additional sums
payable under this Section 2.20) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b) Payment of Other Taxes. The Borrower shall, and shall cause each other Loan
Party to, timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes applicable to such Loan Party.

 

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d) Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.20) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from, any delay in paying such Indemnified Taxes),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error; provided,
that the Loan Parties shall not be required to indemnify a Recipient pursuant to
this Section 2.20 to the extent that such Recipient fails to notify the Loan
Parties of its intent to make a claim for indemnification under this section
2.20 within 270 days after a claim is asserted by the relevant Governmental
Authority. If any Loan Party fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, such Loan Party shall indemnify
the Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

 

(e) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). Any amounts set off by the
Administrative Agent pursuant to the preceding sentence shall, to the extent

52



such amounts relate to any Loan Document be treated as having been paid in
accordance with, and for purposes of, such Loan Document.

 

(f) Status of Lenders.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section

53



881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct or indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
promptly update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so. Each
Foreign Lender shall promptly notify the Borrower at any time it determines that
it is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

 

(iv) To the extent legally permissible, the Administrative Agent, in the event
that the Administrative Agent is a U.S. Person, shall deliver an IRS Form W-9 to
the Borrower and if the Administrative Agent is not a U.S. Person, the
applicable IRS Form W-8 certifying its exemption from U.S. withholding Taxes
with respect to amounts payable hereunder, on or prior to the date the
Administrative Agent becomes a party to this Agreement.

 

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this

54



Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
2.20 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, and the Discharge of Obligations.

 

2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such losses and expenses shall be equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, reduced, converted or continued, for
the period from the date of such prepayment or of such failure to borrow,
reduce, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, reduce, convert or continue, the Interest Period
that would have commenced on the date of such failure) in each case at the
applicable rate of interest or other return for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any), over (ii)
the amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the Discharge of Obligations.

 

2.22 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19(b), Section 2.19(c),
Section 2.20(a) or Section 2.20(d) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans affected by such event or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, in each
case, with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal, or
regulatory disadvantage; provided further that nothing in this Section shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.19(b), Section 2.19(c), Section 2.20(a) or Section
2.20(d). The Borrower hereby

55



agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment made at the request of the
Borrower.

 

2.23 Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

 

(a) a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.22 or is a Non-Consenting Lender);

 

(b) a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

 

(c) notice from the Administrative Agent that a Lender is a Defaulting Lender;

 

then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments; or (ii) designate a replacement lending institution (which
shall be an Eligible Assignee) to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitments (the replacing Lender or lender in
(i) or (ii) being a “Replacement Lender”); provided, however, that the Borrower
shall be liable for the payment upon demand of all costs and other amounts
arising under Section 2.21 (subject to Section 2.25) that result from the
acquisition of any Affected Lender’s Loan and/or Commitments (or any portion
thereof) by a Lender or Replacement Lender, as the case may be, on a date other
than the last day of the applicable Interest Period with respect to any
Eurodollar Loans then outstanding; and provided further, however, that if the
Borrower elects to exercise such right with respect to any Affected Lender under
clause (a) or (b) of this Section 2.23, then the Borrower shall be obligated to
replace all Affected Lenders under such clauses. The Affected Lender replaced
pursuant to this Section 2.23 shall be required to assign and delegate, without
recourse, all of its interests, rights and obligations under this Agreement and
the related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans and
Commitments upon payment to such Affected Lender of an amount (in the aggregate
for all Replacement Lenders) equal to 100% of the outstanding principal of the
Affected Lender’s Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from such
Replacement Lenders (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts, including
amounts under Section 2.21 hereof). Any such designation of a Replacement Lender
shall be effected in accordance with, and subject to the terms and conditions
of, the assignment provisions contained in Section 10.6 (with the assignment fee
to be paid by the Borrower in such instance), and, if such Replacement Lender is
not already a Lender hereunder or an Affiliate of a Lender or an Approved Fund,
shall be subject to the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld). Notwithstanding the foregoing, with
respect to any assignment pursuant to this Section 2.23, (a) in the case of any
such assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.23, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or

56



delegation if, prior thereto, as a result of a waiver by such Affected Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

2.24 Defaulting Lenders.

 

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definitions of Majority
Revolving Lenders, Majority Term Lenders and Required Lenders.

 

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and (y)
be held as Cash Collateral for the future funding obligations of such Defaulting
Lender of any participation in any future Letter of Credit; sixth, to the
payment of any amounts owing to any L/C Lender, the Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any L/C Lender, the Issuing Lender or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Advances were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Advances owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Advances owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Advances and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility without
giving effect to Section 2.24(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii) Certain Fees.

57



(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

 

(B) Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).

 

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such Letter of Credit Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and to the Swingline Lender, as applicable, the amount of
any such fee or Letter of Credit Fee, as applicable, otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.

 

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then outstanding Letters of
Credit, plus the aggregate amount of that Lender’s Revolving Percentage of any
Swingline Loans and (C) the conditions set forth in Section 5.2 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time).
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law and subject to Section 2.25, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure, and (y) second, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 3.10.

 

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such

58



Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their respective Revolving
Percentages, L/C Percentages and Term Percentages, as applicable (without giving
effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.

 

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure in respect of Letters of Credit after
giving effect thereto.

 

(d) Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.24(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Lender,
the Swingline Bank or any other Lender may have against such Defaulting Lender.

 

2.25 Joint and Several Liability of the Borrowers.

 

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other the Borrowers to accept joint and several liability for the Obligations.

 

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other the Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.25), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

 

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

 

(d) The Obligations of each Borrower under the provisions of this Section 2.25
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable

59



against each Borrower to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstances whatsoever.

 

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Administrative Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Borrower.
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of the
Administrative Agent or Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.25 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.25, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.25 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.25 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
the Administrative Agent or any Lender.

 

(f) Each Borrower represents and warrants to the Administrative Agent and
Lenders that such Borrower is currently informed of the financial condition of
the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to the Administrative Agent and Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents. Each Borrower hereby covenants that such Borrower will continue to
keep informed of the Borrowers’ financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Obligations.

 

(g) Each Borrower waives all rights and defenses arising out of an election of
remedies by the Administrative Agent or any Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the Administrative Agent’s or such Lender’s
rights of subrogation and reimbursement against such Borrower by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise:

 

(h) Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property at any time. This means,
among other things:

60



(i) The Administrative Agent and Lenders may collect from such Borrower without
first foreclosing on any real or personal property Collateral pledged by the
Borrowers.

 

(ii) If the Administrative Agent or any Lender forecloses on any Collateral
consisting of real property pledged by the Borrowers:

 

(A) The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

 

(B) The Administrative Agent and Lenders may collect from such Borrower even if
the Administrative Agent or Lenders, by foreclosing on real property, has
destroyed any right such Borrower may have to collect from the other Borrowers.

 

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

 

(i) The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, Lenders and their respective successors and assigns, and
may be enforced by it or them from time to time against any or all the Borrowers
as often as occasion therefor may arise and without requirement on the part of
the Administrative Agent, any Lender, any successor or any assign first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.25 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 2.25 will forthwith be reinstated in effect, as
though such payment had not been made.

 

(j) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. Notwithstanding anything to the contrary contained
in this Section 2.25, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the

61



Obligations have been satisfied in connection with an exercise of remedies in
respect of the Capital Stock of such Foreclosed Borrower whether pursuant to the
Security Documents or otherwise.

 

(k) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the
Administrative Agent, and such Borrower shall deliver any such amounts to the
Administrative Agent for application to the Obligations in accordance with the
terms of this Agreement.

 

(l) Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations made to
another Borrower hereunder or other Obligations incurred directly and primarily
by any other Borrower (an “Accommodation Payment”), then the Borrower making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each other Borrower in an amount, for each of such
other Borrower, equal to a fraction of such Accommodation Payment, the numerator
of which fraction is such other Borrower’s Allocable Amount and the denominator
of which is the sum of the Allocable Amounts of all of the Borrowers. As of any
date of determination, the “Allocable Amount” of each Borrower shall be equal to
the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

 

2.26 Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) (promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loans.

 

2.27 EDH as Administrative Borrower. Each Borrower hereby irrevocably appoints
EDH as the borrowing agent and attorney-in-fact for all Persons composing the
Borrower (the “Administrative Borrower”) which appointment shall remain in full
force and effect unless and until the Administrative Agent shall have received
prior written notice signed by each Borrower that such appointment has been
revoked and that another Borrower has been appointed Administrative Borrower.
Each Borrower hereby irrevocably appoints and authorizes the Administrative
Borrower (a) to provide the Administrative Agent with all notices and to receive
all notices on behalf of each other Borrower with respect to Loans and Letters
of Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and the other Loan Documents, and (b) to take
such action as the Administrative Borrower deems appropriate on its behalf to
obtain Loans and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement and
the other Loan Documents.

62





SECTION 3
LETTERS OF CREDIT

 

3.1 L/C Commitment.

 

(a) Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue standby letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Letter of Credit Availability Period in
such form as may reasonably be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, the L/C Exposure would exceed
either the Total L/C Commitments or the Available Revolving Commitment at such
time. Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire
no later than the earlier of (x) the first anniversary of its date of issuance
and (y) the Letter of Credit Maturity Date, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above). For the avoidance of doubt, no commercial letters of credit shall be
issued by the Issuing Lender to any Person under this Agreement.

 

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if:

 

(i) such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;

 

(ii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

 

(iii) the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in Section
5.2 shall not then be satisfied (which notice shall contain a description of any
such condition asserted not to be satisfied);

 

(iv) any requested Letter of Credit is not in form and substance acceptable to
the Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
the Issuing Lender;

 

(v) such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

 

(vi) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $100,000;
or

63



(vii) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to Section
2.24(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

3.2 Procedure for Issuance of Letters of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit for the account of
the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

 

3.3 Fees and Other Charges.

 

(a) The Borrower agrees to pay, with respect to each Existing Letter of Credit
and each outstanding Letter of Credit issued for the account of (or at the
request of) the Borrower, (i) a fronting fee of 0.125% per annum on the daily
amount available to be drawn under each such Letter of Credit to the Issuing
Lender for its own account (a “Letter of Credit Fronting Fee”), (ii) a letter of
credit fee equal to the Applicable Margin for Revolving Loans that are
Eurodollar Loans multiplied by the daily amount available to be drawn under each
such Letter of Credit on the drawable amount of such Letter of Credit to the
Administrative Agent for the ratable account of the L/C Lenders (determined in
accordance with their respective L/C Percentages) (a “Letter of Credit Fee”),
and (iii) the Issuing Lender’s standard and reasonable fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued for the
account of (or at the request of) the Borrower or processing of drawings
thereunder (the fees in this clause (iii), collectively, the “Issuing Lender
Fees”). The Issuing Lender Fees shall be paid when required by the Issuing
Lender, and the Letter of Credit Fronting Fee and the Letter of Credit Fee shall
be payable quarterly in arrears on the last Business Day of March, June,
September and December of each year and on the Letter of Credit Maturity Date
(each, an “L/C Fee Payment Date”) after the issuance date of such Letter of
Credit. All Letter of Credit Fronting Fees and Letter of Credit Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

(c) The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance,



64



amendment or renewal, including any L/C-Related Documents, as the Issuing Lender
or the Administrative Agent may require. This Agreement shall control in the
event of any conflict with any L/C-Related Document (other than any Letter of
Credit).

 

(d) Any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Lender pursuant to
Section 3.10 shall be payable, to the maximum extent permitted by applicable
law, to the other L/C Lenders in accordance with the upward adjustments in their
respective L/C Percentages allocable to such Letter of Credit pursuant to
Section 2.24(a)(iv), with the balance of such Letter of Credit Fees, if any,
payable to the Issuing Lender for its own account.

 

(e) All fees payable pursuant to this Section 3.3 shall be fully-earned on the
date paid and shall not be refundable for any reason.

 

3.4 L/C Participations; Existing Letters of Credit.

 

(a) L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

(b) Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed for all purposes, including for purposes of the
fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of costs
and expenses to the extent provided herein and for purposes of being secured by
the Collateral, a Letter of Credit outstanding under this Agreement and entitled
to the benefits of this Agreement and the other Loan Documents, and shall be
governed by the applications and agreements pertaining thereto and by this
Agreement (which shall control in the event of a conflict).

 

3.5 Reimbursement.

 

(a) If the Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, the Issuing Lender shall notify the Borrower and the Administrative
Agent thereof and the Borrower shall pay or cause to be paid to the Issuing
Lender an amount equal to the entire amount of such L/C Disbursement not later
than (i) the immediately following Business Day if the Issuing Lender issues
such notice before 10:00 a.m. Pacific time on the date of such L/C Disbursement,
or (ii) on the

65



second following Business Day if the Issuing Lender issues such notice at or
after 10:00 a.m. Pacific time on the date of such L/C Disbursement. Each such
payment shall be made to the Issuing Lender at its address for notices referred
to herein in Dollars and in immediately available funds.

 

(b) If the Issuing Lender shall not have received from the Borrower the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, the Issuing Lender will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, the Borrower may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.

 

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender and
each Lender that the Issuing Lender and each Lender shall not be responsible
for, and the Borrower’s obligations hereunder shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
and each Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender or any Lender. The Borrower agrees that any action taken or
omitted by the Issuing Lender or any Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender and Lender to the
Borrower.

 

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
and each Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses



66



(including reasonable attorneys’ fees and allocated costs of internal counsel)
that the Issuing Lender or any Lender may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit, or
(B) the failure of Issuing Lender or of any L/C Lender to honor a demand for
payment under any Letter of Credit thereof as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority, in each case other than to the extent
solely as a result of the gross negligence or willful misconduct of Issuing
Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).

 

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower and
the Administrative Agent of the date and amount thereof. The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

 

3.9 Interim Interest. If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by the Borrower, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan that is an ABR Loan; provided that
the provisions of Section 2.15(c) shall be applicable to any such amounts not
paid when due.

 

3.10 Cash Collateral.

 

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower or
converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then effective L/C Exposure in an amount equal to 105% of such L/C Exposure.

 

At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure relating to the Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

 

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent. The
Borrower, and to the extent provided by any Lender or Defaulting Lender, such
Lender or Defaulting Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied

67



pursuant to Section 3.10(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or any Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than 105% of the applicable L/C
Exposure, Fronting Exposure and other Obligations secured thereby, the Borrower
or the relevant Lender or Defaulting Lender, as applicable, will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by such Defaulting Lender).

 

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided, however, (A) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of an Event of Default, and (B) that, subject to Section 2.24, the
Person providing such Cash Collateral and the Issuing Lender may agree that such
Cash Collateral shall not be released but instead shall be held to support
future anticipated Fronting Exposure or other obligations, and provided further,
that to the extent that such Cash Collateral was provided by the Borrower or any
other Loan Party, such Cash Collateral shall remain subject to any security
interest and Lien granted pursuant to the Loan Documents.

 

3.11 [Reserved].

 

3.12 Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents (other than with respect to
the rights of the retiring Issuing Lender with respect to Letters of Credit
issued by such retiring Issuing Lender) and (ii) references herein and in the
other Loan Documents to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the resignation of
the Issuing Lender hereunder, the retiring Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an

68



Issuing Lender under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit or to extend, renew or increase
any existing Letter of Credit.

 

3.13 Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued (including pursuant to
any such agreement applicable to any Existing Letter of Credit) and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.

 

SECTION 4
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on or about the Closing Date and to make Loans and to
issue the Letters of Credit thereafter, the Borrower hereby represents and
warrants to the Administrative Agent and each Lender, as to itself, each of its
respective Subsidiaries and each other Loan Party, as applicable, that:

 

4.1 Financial Condition.

 

(a) The Pro Forma Financial Statements have been prepared giving effect (as if
such events had occurred on such date) to (i) the consummation of the DD
Acquisition, (ii) the Loans to be made on or about the Closing Date and the use
of proceeds thereof, and (iii) the payment of fees and expenses in connection
with the foregoing. The Pro Forma Financial Statements have been prepared based
on the best information available to the Borrower as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis the
estimated financial position of EDH and its consolidated Subsidiaries as of June
30, 2014 assuming that the events specified in the preceding sentence had
actually occurred at such date.

 

(b) The audited consolidated balance sheets of EDH and its Subsidiaries as of
December 31, 2011, December 31, 2012, and December 31, 2013, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
Ernst & Young, present fairly in all material respects the consolidated
financial condition of EDH and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The audited consolidated balance sheets of
DD and its Subsidiaries as of December 31, 2013, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from KPMG LLP, present
fairly the consolidated financial condition of DD and its Subsidiaries as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the fiscal year then ended, except to the extent that any
misstatement or inaccuracy in such financial statements materially misrepresents
the financial condition of DD and such misrepresentation is materially adverse
to the Lenders. All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). The unaudited
consolidated balance sheets of EDH and its Subsidiaries as at March 31, 2014,
and June 30, 2014, and the related unaudited consolidated statements of income
and cash flows for the three-month periods ended on such dates, present fairly
in all material respects the consolidated financial condition of EDH and its
Subsidiaries as at such dates, and the consolidated results of its operations
and its consolidated cash flows for the three-month periods then ended (subject
to normal year-end audit adjustments). The unaudited consolidated balance sheet
of DD and its Subsidiaries as at June 30, 2014 and the related unaudited
consolidated statement of income and cash flows for the six-month period ended
on such date, present fairly in all respects the

69



consolidated financial condition of DD and its Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the six-month period then ended (subject to normal year-end audit adjustments),
except to the extent that any misstatement or inaccuracy in such financial
statements materially misrepresents the financial condition of DD and such
misrepresentation is materially adverse to the Lenders. No Group Member has, as
of the Closing Date, any material Guarantee Obligations, contingent liabilities
and liabilities for taxes, or any long-term leases or unusual forward or
long-term commitments, including any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from January 1, 2014 to and including the date hereof, other
than the DD Acquisition, there has been no Disposition by any Group Member of
any material part of its business or property.

 

4.2 No Change. Since December 31, 2013, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect and (d) is in material compliance
with all Requirements of Law except in such instances in which (i) such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

4.4 Power, Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the DD Acquisition, the extensions of credit hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) Governmental Approvals,
consents, authorizations, filings and notices described in Schedule 4.4, which
Governmental Approvals, consents, authorizations, filings and notices have been
obtained or made and are in full force and effect, (ii) the filings referred to
in Section 4.19 and (iii) Governmental Approvals described in Schedule 4.4. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law (except as set forth in Schedule 4.5 but including any
Operating Document of any Group Member) or any material Contractual Obligation
of any Group Member and will not result in, or require, the creation or
imposition of any Lien on any of their

70



respective properties or revenues pursuant to any material Requirement of Law or
any such material Contractual Obligation (other than the Liens created by the
Security Documents). No Requirement of Law or Contractual Obligation applicable
to the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect. The absence of obtaining the Governmental Approvals
described in Schedule 4.4 and the violations of Requirements of Law referenced
in Schedule 4.5 shall not have an adverse effect on any rights of the Lenders or
the Administrative Agent pursuant to the Loan Documents or an adverse effect on
the Group Members with regard to their continuing operations as expected to
result from the DD Acquisition.

 

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

 

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either result from the making of a requested credit
extension.

 

4.8 Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
good title to, or a valid leasehold interest in, all of its other property, and
none of such property is subject to any Lien except as permitted by Section 7.3.
No Loan Party owns any Investment except as permitted by Section 7.8. Section 10
of the Collateral Information Certificate sets forth a complete and accurate
list of all real property owned by each Loan Party as of the Closing Date, if
any. Section 11 of the Collateral Information Certificate sets forth a complete
and accurate list of all leases of real property under which any Loan Party is
the lessee as of the Closing Date.

 

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No claim has been asserted and is pending by any Person challenging
or questioning any Group Member’s use of any Intellectual Property or the
validity or effectiveness of any such Group Member’s Intellectual Property, nor
does the Borrower know of any valid basis for any such claim, unless such claim
could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Loan Parties, the use of Intellectual Property by each Group
Member, and the conduct of such Group Member’s business, as currently conducted,
does not infringe on or otherwise violate the rights of any Person, unless such
infringement could not reasonably be expected to have a Material Adverse Effect,
and there are no claims pending or, to the knowledge of the Borrower, threatened
to such effect.

 

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, all
income and all other material state and other tax returns that are required to
be filed and has paid all material taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other material taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no tax Lien has been filed (other than
Liens permitted by Section 7.3(a)); and, to the knowledge of the Borrower, no
material claim is being asserted, with respect to any such tax, fee or other
charge.

71



4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

4.13 ERISA.

 

(a) Each Loan Party and each of its respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed in
all material respects all their material obligations under each Pension Plan;

 

(b) no ERISA Event has occurred or is reasonably expected to occur;

 

(c) each Loan Party and each of its respective ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;

 

(d) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and no Loan Party nor any of its respective ERISA Affiliates knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage to fall below 60% as of the most recent
valuation date;

 

(e) as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $100,000;

 

(f) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;

 

(g) all liabilities under each Pension Plan are (i) funded to at least the
minimum level required by law, (ii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iii) estimated in the formal notes to the

72



financial statements most recently delivered to the Administrative Agent and the
Lenders pursuant hereto; and

 

(h) (i) no Loan Party is nor will any such Loan Party be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the respective assets of the Loan
Parties do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and (iv)
transactions by or with any Loan Party are not and will not be subject to state
statutes applicable to such Loan Party regulating investments of fiduciaries
with respect to governmental plans.

 

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. Except as set forth
in Schedule 4.5, no such Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board), including the Federal
Power Act, that may limit its ability to incur Indebtedness or that may
otherwise render all or any portion of the Obligations unenforceable.

 

4.15 Subsidiaries; Ownership. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, (a) Schedule
4.15 sets forth the name and jurisdiction of organization of EDH and each
Subsidiary of EDH both before and after giving effect to the DD Acquisition and,
as to each such Subsidiary, the percentage of each class of Capital Stock owned
by any Loan Party, and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of EDH or any Subsidiary thereof,
except as may be created by the Loan Documents and except as are disclosed on
Schedule 4.15.

 

4.16 Use of Proceeds. The proceeds of the Term Loans and the Revolving Loans
shall be used to finance a portion of the DD Acquisition, to pay related fees
and expenses and for general corporate purposes. All or a portion of the
proceeds of the Revolving Loans, Swingline Loans and the Letters of Credit,
shall be used for general corporate purposes.

 

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

(a) Except as disclosed on Schedule 4.17, the facilities and properties owned,
leased or operated by any Group Member (the “Properties”) do not contain, and,
to the knowledge of the Borrower, have not previously contained, any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute or have constituted a violation of, or could give rise to
liability under, any Environmental Law;

 

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

 

(c) no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or

73



disposed of Materials of Environmental Concern at, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

 

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member or otherwise in connection with the Business, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws;

 

(f) the Properties and all operations of the Group Members at the Properties are
in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as disclosed on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

4.18 Accuracy of Information, Etc. No statement or information prepared by or on
behalf of any Loan Party contained in this Agreement, any other Loan Document or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading in any material respect. The projections and
pro forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the date hereof, (i) the representations and warranties
contained in the DD Acquisition Documentation, in the case of EDH, are, and in
the case of any other Person, are to the knowledge of EDH, true and correct in
all material respects (except to the extent qualified by materiality in the text
thereof in which case they shall be true and correct in all respects), and (ii)
all conditions to the consummation of the DD Acquisition set forth in the DD
Acquisition Documentation have been satisfied, except, in the case of this
clause (ii), as would not be adverse to any Group Member or the interests of the
Administrative Agent or the Lenders, except as agreed by the Administrative
Agent. There is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

74



4.19 Security Documents.

 

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof. In the case of the Pledged Stock, if any,
described in the Guarantee and Collateral Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the UCC or the
corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Pledged Stock
together with applicable endorsements are delivered to the Administrative Agent,
and in the case of the other Collateral constituting personal property described
in the Guarantee and Collateral Agreement, when financing statements and other
filings specified on Schedule 4.19(a) in appropriate form are filed in the
offices specified on Schedule 4.19(a), the Administrative Agent, for the benefit
of the Secured Parties, shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3). As of the
Closing Date, no Loan Party that is a limited liability company or partnership
has any Capital Stock that is a Certificated Security.

 

(b) Any Mortgages delivered after the Closing Date pursuant to Section 6.12 will
be, upon execution, effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person.

 

4.20 Solvency; Fraudulent Transfer. Each Loan Party is, and after giving effect
to the DD Acquisition, the incurrence of all Indebtedness, Obligations and
obligations being incurred in connection herewith, will be and will continue to
be, Solvent. No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

 

4.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has not been made available under the National Flood Insurance Act of 1968.

 

4.22 Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

 

4.23 Inactive Subsidiaries. (a) None of the Inactive Subsidiaries (i) has any
material operations or conducts any material business, (ii) owns any material
assets or (iii) has any material liabilities and (b) the Inactive Subsidiaries
taken as a whole do not (i) own assets with an aggregate fair market value in
excess of $100,000 or (ii) have liabilities in an aggregate amount in excess of
$100,000.

 

4.24 Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums (other than premiums financed in compliance with
Section 7.2) have been duly paid, no Loan

75



Party has received notice of violation or cancellation thereof, and there exists
no default under any requirement of such insurance. Each Loan Party maintains,
with financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business.

 

4.25 No Casualty. No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence or pendency or contemplation of any
Casualty Event affecting all or any material portion of its property.

 

4.26 Acquisition Documentation. The Borrower has delivered to the Administrative
Agent a complete and correct copy of the DD Acquisition Documentation, and
effective Certificates of Merger with respect thereto, including any amendments,
supplements or modifications with respect to any of the foregoing.

 

4.27 Capitalization. Schedule 4.27 sets forth the beneficial owners of all
Capital Stock of EDH’s consolidated Subsidiaries, and the amount of Capital
Stock held by each such owner, as of the Closing Date, immediately after giving
effect to the DD Acquisition.

 

4.28 Patriot Act. Each Loan Party is in compliance with the (a) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (b)
the Patriot Act or the Bribery Act 2012. No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

4.29 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. No proceeds of any Loan made hereunder will be used to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

 

SECTION 5
CONDITIONS PRECEDENT

 

5.1 Conditions to Initial Extension of Credit. Subject to Section 5.3, the
effectiveness of this Agreement and the obligation of each Lender to make its
initial extension of credit hereunder shall be subject to the satisfaction,
prior to or concurrently with the making of each such extension of credit on or
about the Closing Date, of the following conditions precedent:

 

(a) Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent and the Required Lenders:

 

(i) this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;

76



(ii) the Collateral Information Certificate, executed by a Responsible Officer
of the Loan Parties;

 

(iii) if required by any Term Lender, a Term Loan Note executed by the Borrower
in favor of such Term Lender;

 

(iv) if required by any Revolving Lender, a Revolving Loan Note executed by the
Borrower in favor of such Revolving Lender;

 

(v) if required by the Swingline Lender, the Swingline Loan Note executed by the
Borrower in favor of such Swingline Lender;

 

(vi) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each other Grantor named therein;

 

(vii) each Intellectual Property Security Agreement (or supplements thereto),
executed by the applicable Grantor related thereto;

 

(viii) each other Security Document, executed and delivered by the applicable
Loan Party party thereto; and

 

(ix) the Flow of Funds Agreement, executed by the Borrower.

 

(a) Acquisition, Etc. The following transactions shall have been consummated, in
each case on terms and conditions reasonably satisfactory to the Lenders:

 

(i) the DD Acquisition shall be consummated in accordance with applicable law
and the DD Acquisition Documentation without any amendment or modification
thereof that is materially adverse to the Group Members, the Administrative
Agent or the Lenders;

 

(ii) all conditions to the consummation of the DD Acquisition set forth in the
DD Acquisition Documentation shall have been satisfied; provided that no terms
or conditions shall have been waived (other than any waiver that is not adverse
to the Group Members, the Administrative Agent, or the Lenders), other than with
the consent of the Administrative Agent;

 

(iii) the Administrative Agent shall have received a fully executed DD
Acquisition Documentation certified by a Responsible Officer to be a true and
complete copy of the DD Acquisition Documentation; and

 

(iv) the Certificates of Merger in respect of the DD Acquisition shall have been
filed with the requisite Governmental Authorities.

 

(b) Pro Forma Financial Statements; Financial Statements; Projections. The
Administrative Agent shall have received (i) the Pro Forma Financial Statements,
(ii) the other financial statements referenced in Section 4.1(b).

 

(c) Approvals. Except for the Governmental Approvals described in Schedule 4.4,
all Governmental Approvals and consents and approvals of, or notices to, any
other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the DD Acquisition, the execution and
performance of the Loan Documents, the continuing operations of the Group
Members, the operations of the Group Members as expected to result from the DD
Acquisition

77



and the consummation of the other transactions contemplated hereby, shall have
been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that could reasonably be expected to restrain, prevent or
otherwise impose burdensome conditions on the DD Acquisition or the financing
contemplated hereby. The absence of obtaining the Governmental Approvals
described in Schedule 4.4 shall not have an adverse effect on any rights of the
Lenders, the Administrative Agent pursuant to the Loan Documents or an adverse
effect on the Group Members with regard to their continuing operations or
operations as expected to result from the DD Acquisition.

 

(d) Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date and executed
by the Secretary, Managing Member or equivalent officer of such Loan Party,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (i) the Operating Documents of such Loan Party, (ii) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party for the purposes of authorizing such Loan Party to enter into
and perform the Loan Documents to which such Loan Party is party and (iii) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, (iv) a long
form good standing certificate for each Loan Party certified as of a recent date
by the appropriate Governmental Authority of its respective jurisdiction of
organization, and (v) certificates of qualification as a foreign corporation
issued by each jurisdiction in which the failure of the applicable Loan Party to
be so qualified could reasonably be expected to result in a Material Adverse
Effect.

 

(e) Responsible Officer’s Certificates.

 

(i) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, dated as of the Closing Date, in form
and substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.

 

(ii) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (c) have been satisfied, and (B) that there has
been no event or circumstance since December 31, 2013, that has had or that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(f) Patriot Act. The Administrative Agent shall have received, prior to the
Closing Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.

 

(g) Due Diligence Investigation. The Administrative Agent and each Lender shall
have completed a due diligence investigation of the Borrower and its
Subsidiaries in scope, and with results, satisfactory to the Administrative
Agent and each Lender and shall have been given such access to the management,
records, books of account, contracts and properties of the Borrower and its
Subsidiaries and shall have received such financial, business and other
information regarding each of the foregoing Persons and businesses as it shall
have requested. No changes or developments shall have occurred, and no new or
additional information, shall have been received or discovered by the
Administrative Agent or the Lenders regarding the Borrower and its Subsidiaries
or the transactions

78



contemplated hereby after the date such due diligence investigation has been
completed that (A) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (B) purports to adversely affect
the Facilities, and nothing shall have come to the attention of the
Administrative Agent or any Lender to lead them to believe that (x) the any
written information materials delivered by or on behalf of the Borrower to the
Administrative Agent or any Lender were or have become misleading, incorrect or
incomplete in any material respect, or (y) the transactions contemplated hereby
will have a Material Adverse Effect.

 

(h) Reports. The Administrative Agent and each Lender shall have received, in
form and substance satisfactory to it, all asset appraisals, field audits, and
such other reports and certifications, as they have reasonably requested.

 

(i) [Reserved].

 

(j) Collateral Matters.

 

(i) Lien Searches. The Administrative Agent shall have received the results of
recent lien searches in each of the jurisdictions where any of the Loan Parties
is formed or organized, and such searches shall reveal no liens on any of the
assets of the Loan Parties except for Liens permitted by Section 7.3, Liens to
be discharged on or prior to the Closing Date.

 

(ii) Pledged Stock; Stock Powers; Pledged Notes. To the extent not received
pursuant to the Existing Credit Agreement, the Administrative Agent shall have
received original versions of (A) the certificates representing the shares of
Capital Stock pledged to the Administrative Agent (for the ratable benefit of
the Secured Parties) pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, and (B) each promissory
note (if any) pledged to the Administrative Agent (for the ratable benefit of
the Secured Parties) pursuant to the Guarantee and Collateral Agreement,
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

(iii) Filings, Registrations, Recordings, Agreements, Etc. Each document
(including any UCC financing statements, Intellectual Property Security
Agreements, Deposit Account Control Agreements, Securities Account Control
Agreements, and landlord access agreements and/or bailee waivers) required by
the Loan Documents or under law or reasonably requested by the Administrative
Agent to be filed, executed, registered or recorded to create in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed (if applicable) and delivered to the Administrative Agent in proper
form for filing, registration or recordation.

 

(k) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.6 hereof and Section
5.2(b) of the Guaranty and Collateral Agreement, together with evidence
reasonably satisfactory to the Administrative Agent that the insurance policies
of each Loan Party have been endorsed for the purpose of naming the
Administrative Agent (for the ratable benefit of the Secured Parties) as an
“additional insured” or “lender loss payee”, as applicable, with respect to such
insurance policies, in form and substance satisfactory to the Administrative
Agent.

 

(l) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date (including pursuant to the
Fee Letter), and all

79



reasonable and documented fees and expenses for which invoices have been
presented (including the reasonable and documented fees and expenses of legal
counsel to the Administrative Agent) for payment on or before the Closing Date.

 

(m) Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of Cooley LLP, counsel to the Loan Parties, Fox Rothschild LLP,
New Jersey counsel to the Loan Parties, and Wyche, P.A., South Carolina counsel
to the Loan Parties, in each case, in form and substance reasonably satisfactory
to the Administrative Agent. Such legal opinions shall cover such matters
incident to the transactions contemplated by this Agreement and the other Loan
Documents as the Administrative Agent may reasonably require.

 

(n) Borrowing Notices. The Administrative Agent shall have received, (i) in
respect of the Term Loan to be made on or about the Closing Date, a completed
Notice of Borrowing executed by the Borrower and otherwise complying with the
requirements of Section 2.2, and (ii) in respect of any Revolving Loans to be
made on or about the Closing Date, a completed Notice of Borrowing executed by
the Borrower and otherwise complying with the requirements of Section 2.5.

 

(o) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer or treasurer of the
Borrower.

 

(p) No Material Adverse Effect. There shall not have occurred since December 31,
2013, any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(q) No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened, that could reasonably be expected to have a Material
Adverse Effect.

 

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on or about the Closing Date has been requested, such Lender
shall not have made available to the Administrative Agent on or prior to the
Closing Date or such requested funding date, such Lender’s Revolving Percentage
or Term Percentage, as the case may be, of such requested extension of credit.

 

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including its initial Loans disbursed on or about the Closing Date but
excluding any Revolving Loan Conversion, any conversion of Loans pursuant to
Section 2.13(a) and any continuation of Loans pursuant to Section 2.13(b)) is
subject to the satisfaction of the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by each Loan Party in or pursuant to any Loan Document (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any

80



such representation and warranty expressly relates to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such earlier date.

 

(b) Notices of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

 

(c) No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion (excluding any Revolving Loan
Conversion, any conversion of Loans pursuant to Section 2.13(a) and any
continuation of Loans pursuant to Section 2.13(b))) shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit or Revolving Loan Conversion, as applicable, that the conditions
contained in this Section 5.2 have been satisfied.

 

5.3 Post-Closing Conditions Subsequent. The Borrower shall satisfy each of the
conditions subsequent to the Closing Date specified in this Section 5.3 to the
reasonable satisfaction of the Administrative Agent, in each case by no later
than the date specified for such condition below (or such other date as
Administrative Agent shall agree in its sole discretion):

 

(a) The Borrower shall deliver to the Administrative Agent certificates
(together with appropriate instruments of transfer, executed in blank),
representing 100% of the total outstanding Capital Stock of DD within two (2)
Business Days of the Closing Date.

 

(b) To the extent not provided to the Administrative Agent prior to the Closing
Date, the Borrower shall deliver to the Administrative Agent endorsements with
respect to DD’s liability, casualty and property insurance policies naming the
Administrative Agent as an additional insured or lender loss payee, as the case
may be, in each case, in form and substance reasonably satisfactory to the
Administrative Agent within thirty (30) days of the Closing Date.

 

(c) To the extent not provided to the Administrative Agent prior to the Closing
Date, the Borrower shall deliver to the Administrative Agent Securities Account
Control Agreements and Deposit Account Control Agreements with respect to each
deposit account and securities account of the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent within ninety (90)
days of the Closing Date.

 

SECTION 6
AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall, and, where applicable, shall cause each of its
Subsidiaries to:

 

6.1 Financial Statements. Furnish to the Administrative Agent, with sufficient
copies for distribution to each Lender:

 

(a) as soon as available, but in any event within (i) 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of EDH and its consolidated Subsidiaries as at the end of such fiscal year
and the related audited consolidated statements of income and of cash flows for
such fiscal year, setting forth in each case in comparative

81



form the figures for the previous year, together with an unqualified opinion of
certified public accountants of nationally recognized standing and reasonably
acceptable to the Administrative Agent;

 

(b) [Reserved];

 

(c) Commencing with the fiscal quarter ending September 30, 2014, as soon as
available, but in any event not later than 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower (provided that
(i) the following quarterly financial statements for the fiscal quarter ended
September 30, 2014 shall include separate financial statements for (x) DD, which
shall be delivered on or prior to November 20, 2014 and (y) EDH and (ii) the
following quarterly financial statements shall be required to be delivered for
the fiscal quarter ended December 31, 2014, it being agreed that EDH’s
consolidated financial statements for such quarter shall include DD’s financial
performance for the period from the Closing Date through December 31, 2014, and
EDH shall deliver separate financial statements for DD for the period from
October 1, 2014 through but not including the Closing Date), the unaudited
consolidated balance sheet of EDH and its consolidated Subsidiaries as at the
end of such quarter and the related unaudited consolidated statements of income
and of cash flows for such quarter and the portion of the fiscal year through
the end of such quarter, setting forth in each case in comparative form the
figures for the previous year, certified by a Responsible Officer of the
Borrower as being fairly stated in all material respects (subject to normal
year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

6.2 Certificates; Reports; Other Information. Furnish (or, in the case of clause
(a), use commercially reasonable efforts to furnish) to the Administrative
Agent, for distribution to each Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
occurring as a result of a breach of Section 7.1 of this Agreement, except as
specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1 (other than the financial statements for DD described in clause
(i)(x) of the proviso in Section 6.1(c)), (i) a certificate of a Responsible
Officer stating that, to the best of such Responsible Officer’s knowledge, each
Loan Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of all quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the quarter or fiscal year
of the Borrower, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, a description of any change in the
jurisdiction of organization of any Loan Party and together with the Compliance
Certificate accompanying delivery of the annual and quarterly financial
statements, a list of any Intellectual Property issued to or acquired by any
Loan Party since the date of the most recent report delivered pursuant to this
clause (y) (or, in the case of the first such report so delivered, since the
Closing Date);

82



(c) (i) as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget approved
by the board of directors of EDH for the following fiscal year (including a
projected consolidated balance sheet of EDH and its Subsidiaries as of the end
of each fiscal quarter of such fiscal year, the related consolidated statements
of projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”)
and (ii) concurrently with the delivery of the financial statements referred to
in Section 6.1(c), copies of all financial and other information delivered to
the Board of Directors of the Borrower for such quarter, excluding any material
determined by the Borrower in good faith to be highly sensitive or confidential
(including, without limitation, as to compensation);

 

(d) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);

 

(e) within five days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that the Borrower sends to
the holders of any class of the Borrower’s debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(f) upon request by the Administrative Agent, within five days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a Material Adverse Effect on any of the Governmental Approvals
or otherwise on the operations of the Group Members;

 

(g) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a report of a reputable insurance broker with respect to the
insurance coverage required to be maintained pursuant to Section 6.6 and the
terms of the Guarantee and Collateral Agreement, together with any supplemental
reports with respect thereto which the Administrative Agent may reasonably
request;

 

(h) by no later than three days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the DD Acquisition Documentation; and

 

(i) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at [www.everydayhealth.com]; or (ii) on which such documents are posted
on the Borrower’s behalf on an

83



Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrower to deliver such paper copies until
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender; and (B) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by email
electronic versions (i.e. soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

6.3 [Reserved].

 

6.4 Payment of Obligations; Taxes.

 

(a) Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations (including
all material Taxes and material Other Taxes imposed by law on an applicable Loan
Party) of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

 

(b) File or cause to be filed all Federal, all income and all other material
state and other material tax returns that are required to be filed.

 

6.5 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business or necessary for the performance by such Person of its Obligations
under any Loan Document, except, in each case, as otherwise permitted by Section
7.4 and except, in the case of clause (ii) above, to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect; (b)
comply with all Contractual Obligations (including with respect to leasehold
interests of the Borrower) and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect; and (c) comply with all Governmental
Approvals, and any term, condition, rule, filing or fee obligation, or other
requirement related thereto, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect. Without limiting
the generality of the foregoing, the Borrower shall, and shall cause each of its
ERISA Affiliates to: (1) maintain each Pension Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code or other
Federal or state law; (2) cause each Pension Plan to maintain its qualified
status under Section 401(a) of the Code; (3) make all required contributions to
any Pension Plan; (4) not become a party to any Multiemployer Plan; (5) ensure
that all liabilities under each Pension Plan are either (x) funded to at least
the minimum level required by law or, if higher, to the level required by the
terms governing such Pension Plan; (y) insured with a reputable insurance
company; or (z) provided for or recognized in the financial statements most
recently delivered to the Administrative Agent and the Lenders pursuant hereto;
and (6) ensure that the contributions or premium payments to or in respect of
each Pension Plan are and continue to be promptly paid at no less than the rates
required under the rules of such Pension Plan and in accordance with the most
recent actuarial advice received in relation to such Pension Plan and applicable
law.

84



6.6 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business, such insurance
policies to be in form and amounts and having such coverage as may be reasonably
satisfactory to the Administrative Agent.

 

6.7 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) except
subject to the following sentence, permit representatives and independent
contractors of the Administrative Agent and any Lender to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers, directors and employees of the Group Members
and with their independent certified public accountants. Unless an Event of
Default has occurred and is continuing (in which case such visits and
inspections shall occur at the Borrower’s expense as often as the Administrative
Agent shall reasonably determine is necessary), such visits and inspections at
the Borrower’s expense shall not be undertaken more frequently than once per
year and such other visits which are not at the Borrower’s expense shall not be
undertaken more frequently than twice per year without the Borrower’s consent
(not to be unreasonably withheld, delayed or conditioned).

 

6.8 Notices. Give prompt written notice to the Administrative Agent of:

 

(a) the occurrence of any Default or Event of Default promptly after the
Borrower has knowledge or becomes aware of the occurrence thereof;

 

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member that, if not cured or if adversely determined, as the case may be,
could reasonably be expected to have a Material Adverse Effect; and (ii)
litigation, investigation or proceeding that may exist at any time between any
Group Member and any Governmental Authority that, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

 

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $250,000 or more and not covered by insurance, (ii) in which
injunctive or similar relief is sought against any Group Member, or (iii) which
relates to any Loan Document;

 

(d) (i) promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following events affecting any Loan Party or any of its
respective ERISA Affiliates (but in no event more than ten days after such
event), the occurrence of any of the following events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any of its ERISA
Affiliates with respect to such event, if such event could reasonably be
expected to result in liability in excess of $100,000 of any Loan Party or any
of their respective ERISA Affiliates: (A) an ERISA Event, (B) the adoption of
any new Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of
any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (D) the commencement of contributions by the Borrower
or any

85



ERISA Affiliate to any Pension Plan that is subject to Title IV of ERISA or
Section 412 of the Code; and

 

(ii) upon the reasonable request of the Administrative Agent after the giving,
sending or filing thereof, or the receipt thereof, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by Loan
Party or any of its respective ERISA Affiliates with the IRS with respect to
each Pension Plan; and

 

(iii) promptly after the receipt thereof by any Loan Party or any of its
respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that could reasonably be expected to result in a
liability in excess of $250,000 of any Loan Party or any of its respective ERISA
Affiliates;

 

(e) (i) any Asset Sale undertaken by any Group Member, (ii) any issuance by any
Group Member of any Capital Stock (other than stock options or Capital Stock
granted to employees or directors and directors’ qualifying shares, in each
case, in the ordinary course of business), (iii) any incurrence by any Group
Member of any Indebtedness (other than Indebtedness constituting Loans) in a
principal amount equaling or exceeding $500,000, and (iv) with respect to any
such Asset Sale, issuance of Capital Stock or incurrence of Indebtedness, the
amount of any Net Cash Proceeds received by such Group Member in connection
therewith;

 

(f) any material change in accounting policies or financial reporting practices
by any Loan Party; and

 

(g) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

 

6.9 Environmental Laws.

 

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

 

6.10 Operating Accounts. Maintain the Borrower’s and its Subsidiaries’ primary
depository and operating accounts and securities accounts with a Bank Services
Provider; provided that DD shall have ninety (90) days after the Closing Date
(or such longer period of time agreed to by the Administrative Agent) to comply
with this Section 6.10.

 

6.11 Audits. At reasonable times, on one (1) Business Day’s prior notice
(provided that no notice shall be required if an Event of Default has occurred
and is continuing), the Administrative Agent,

86



or its agents, shall have the right to inspect the Collateral and the right to
audit and copy any and all of any Loan Party’s books and records including
ledgers, federal and state tax returns, records regarding assets or liabilities,
the Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information. The foregoing
inspections and audits shall be at the Borrower’s expense, and the charge
therefor shall be $850 per person per day (or such higher amount as shall
represent the Administrative Agent’s then-current standard charge for the same),
plus reasonable out-of-pocket expenses. Unless an Event of Default has occurred
and is continuing (in which case such visits and inspections shall occur at the
Borrower’s expense as often as the Administrative Agent shall reasonably
determine is necessary), such visits and inspections at the Borrower’s expense
shall not be undertaken more frequently than once per year and such visits and
inspections which are not at Borrower’s expense shall not be undertaken more
frequently than twice per year without the Borrower’s consent (not to be
unreasonably withheld, delayed or conditioned).

 

6.12 Additional Collateral, Etc.

 

(a) With respect to any property (to the extent included in the definition of
Collateral and not constituting Excluded Assets) acquired after the Closing Date
by any Loan Party (other than (x) any property described in paragraph (b), (c)
or (d) below, and (y) any property subject to a Lien expressly permitted by
Section 7.3(g)) as to which the Administrative Agent, for the ratable benefit of
the Secured Parties, does not have a perfected Lien, promptly (and in any event
within three (3) Business Days or such longer period of time agreed to by the
Administrative Agent) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent may reasonably deem necessary or advisable to evidence
that such Loan Party is a Guarantor and to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority (except as expressly
permitted by Section 7.3) security interest and Lien in such property, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent.

 

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly, to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority Mortgage,
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, covering such real property, (ii) if requested by the Administrative
Agent, provide the Lenders with (x) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate, and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent. In connection with
the foregoing, no later than three (3) Business Days prior to the date on which
a Mortgage is executed and delivered pursuant to this Section 6.12, in order to
comply with the Flood Laws, the Administrative Agent shall have received the
following documents (collectively, the “Flood Documents”): (A) a completed
standard “life of loan” flood hazard determination form (a “Flood Determination
Form”), (B) if the improvement(s) to the applicable improved real property is
located in a special flood hazard area, a notification to the applicable Loan
Party (“Loan Party Notice”) and (if applicable) notification

87



to the applicable Loan Party that flood insurance coverage under the National
Flood Insurance Program (“NFIP”) is not available because the community does not
participate in the NFIP, (C) documentation evidencing the applicable Loan
Party’s receipt of the Loan Party Notice (e.g., countersigned Loan Party Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (D) if the
Loan Party Notice is required to be given and flood insurance is available in
the community in which the property is located, a copy of one of the following:
the flood insurance policy, the applicable Loan Party’s application for a flood
insurance policy plus proof of premium payment, a declaration page confirming
that flood insurance has been issued, or such other evidence of flood insurance
satisfactory to the Administrative Agent (any of the foregoing being “Evidence
of Flood Insurance”).

 

(c) With respect to any new direct or indirect Subsidiary (other than an
Excluded Foreign Subsidiary) created or acquired after the Closing Date by any
Loan Party (including pursuant to a Permitted Acquisition), promptly (i) execute
and deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a perfected first priority security interest and Lien in the Capital
Stock of such new Subsidiary that is owned directly or indirectly by such Loan
Party, (ii) deliver to the Administrative Agent such documents and instruments
as may be reasonably required to grant, perfect, protect and ensure the priority
of such security interest, including but not limited to, the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions as are necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative Agent for
the ratable benefit of the Secured Parties a perfected first priority security
interest and Lien in the Collateral described in the Guarantee and Collateral
Agreement, with respect to such Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, in a form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement, as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority security interest and Lien in the Capital Stock of such
new Excluded Foreign Subsidiary that is owned by any such Loan Party (provided
that in no event shall more than 66% of the total outstanding voting Capital
Stock of any such new Excluded Foreign Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action (including, as applicable, the delivery of any security documents
governed by foreign law reasonably requested by the Administrative Agent) as may
be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

(e) Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location, the data

88



center located at 410 Commerce Boulevard, Carlstadt, NJ 07020 and the office
location at 37 Main Street, North Adams, MA 01247, and unless otherwise agreed
by the Administrative Agent, from the lessor of or the bailee related to any
other location where in excess of $250,000 of Collateral is stored or located,
which agreement or letter, in any such case, shall contain a waiver or
subordination of all Liens or claims that the landlord or bailee may assert
against the Collateral at that location, and shall otherwise be reasonably
satisfactory in form and substance to the Administrative Agent. After the
Closing Date, no real property or warehouse space where in excess of $250,000 of
Collateral is stored or located shall be leased by any Loan Party and no
Inventory (in excess of $250,000) shall be shipped to a processor or converter
under arrangements established after the Closing Date, without the prior written
consent of the Administrative Agent or unless otherwise agreed by the
Administrative Agent unless and until a reasonably satisfactory landlord
agreement or bailee letter, as appropriate, shall first have been obtained with
respect to such location. Each Loan Party shall pay and perform its material
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located.

 

6.13 Acquisition. Cause the DD Acquisition to be consummated in accordance with
applicable Requirements of Law, the DD Acquisition Documentation (as amended or
modified in accordance with the terms hereof and thereof) and the Loan Documents
and comply in all material respects with all of the obligations of the Group
Members arising under the DD Acquisition Documentation.

 

6.14 Insider Subordinated Indebtedness. Cause any Insider Indebtedness owing by
any Loan Party to become Insider Subordinated Indebtedness (a) on or prior to
the Closing Date, in respect of any such Insider Indebtedness in existence as of
the Closing Date or (b) contemporaneously with the incurrence thereof, in
respect of any such Insider Indebtedness incurred at any time after the Closing
Date.

 

6.15 Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

 

6.16 Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any other Indebtedness of the Loan
Parties.

 

6.17 Further Assurances. Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.

 

SECTION 7
NEGATIVE COVENANTS

 

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, directly or indirectly:

 

7.1 Financial Condition Covenants.

 

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as at the last day of any period of four consecutive
fiscal quarters of EDH, measured on the last day of any quarter of EDH set forth
in the table below to be less than the ratio set forth below opposite such
quarter; provided that solely for the test corresponding to the quarter ending
September 30, 2014, Consolidated Fixed Charge Coverage Ratio (and any component
definition

89



therein) shall have the meaning specified in the Existing Credit Agreement and
any financial results of DD shall be disregarded:

 

Quarter Ending

Consolidated Fixed Charge
Coverage Ratio September 30, 2014 1.75:1.00 December 31, 2014 1.25:1.00 March
31, 2015 1.25:1.00 June 30, 2015 1.75:1.00 September 30, 2015 2.50:1.00 December
31, 2015 3.00:1.00 March 31, 2016 3.00:1.00 June 30, 2016 3.00:1.00 September
30, 2016 3.00:1.00 December 31, 2016 4.00:1.00 March 31, 2017 4.00:1.00 June 30,
2017 4.00:1.00 September 30, 2017 4.00:1.00 December 31, 2017 5.00:1.00 March
31, 2018 5.00:1.00 June 30, 2018 5.00:1.00 September 30, 2018 5.00:1.00
Thereafter 6.00:1.00

 

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of EDH, measured
on the last day of any quarter of EDH set forth in the table below to exceed the
ratio set forth below opposite such quarter; provided that solely for the test
corresponding to the quarter ending September 30, 2014, Consolidated Leverage
Ratio (and any component definition therein) shall have the meaning specified in
the Existing Credit Agreement and any financial results of DD shall be
disregarded:

90



Quarter Ending Consolidated Leverage Ratio September 30, 2014 3.25:1.00 December
31, 2014 3.50:1.00 March 31, 2015 3.50:1.00 June 30, 2015 3.25:1.00 September
30, 2015 3.00:1.00 December 31, 2015 2.75:1.00 March 31, 2016 2.50:1.00 June 30,
2016 2.25:1.00 September 30, 2016 2.00:1.00 Thereafter 1.75:1.00

 

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness of (i) any Loan Party owing to any other Loan Party, (ii) any
Subsidiary (which is not a Loan Party) to any other Subsidiary (which is not a
Loan Party); (iii) any Subsidiary that is not a Loan Party to any Loan Party to
the extent constituting an Investment permitted by and subject to the
limitations of Section 7.8(e)(iii); and (iv) any Loan Party to Subsidiaries that
are not Loan Parties; provided that such Indebtedness is subordinated to the
Obligations on terms and conditions reasonably acceptable to the Administrative
Agent;

 

(c) Guarantee Obligations (i) of any Loan Party of the Indebtedness of any other
Loan Party; (ii) of any Subsidiary (which is not a Loan Party) of the
Indebtedness of any Loan Party, or (iii) by any Subsidiary (which is not a Loan
Party) of the Indebtedness of any other Subsidiary (which is not a Loan Party),
provided that, in any case (i), (ii) or (iii), the Indebtedness so guaranteed is
otherwise permitted by the terms hereof;

 

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Refinancing Indebtedness in respect thereof;

 

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed (i) $1,500,000 at any one time outstanding from the Closing Date
through but not including the first anniversary of the Closing Date, (ii)
$2,500,000 at any one time outstanding from the first anniversary of the Closing
Date through but not including the second anniversary of the Closing Date, (iii)
3,500,000 at any one time outstanding from the second anniversary of the Closing
Date through but not including the third anniversary of the Closing Date, (iv)
$4,500,000 at any one time outstanding from the third anniversary of the Closing
Date through but not including the fourth anniversary of the Closing Date and
(iv) $5,000,000 at any one time outstanding thereafter, and, in each case, any
Permitted Refinancing Indebtedness in respect thereof);

 

(f) Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances or similar arrangements, provided that the
aggregate amount of any such Indebtedness outstanding at any time shall not
exceed $500,000;

91



(g) unsecured Indebtedness of the Loan Parties and their respective Subsidiaries
in an aggregate principal amount, for all such Indebtedness taken together, not
to exceed $250,000 at any one time outstanding;

 

(h) obligations (contingent or otherwise) of the of the Loan Parties and their
respective Subsidiaries existing or arising under any Specified Swap Agreement,
provided that such obligations are (or were) entered into by such Person in
accordance with Section 7.13 and not for purposes of speculation;

 

(i) Indebtedness of a Person (other than a Loan Party or one of their respective
Subsidiaries which constituted a Subsidiary prior to the consummation of the
applicable merger referenced below) existing at the time such Person is merged
with or into a Loan Party or a Subsidiary or becomes a Subsidiary; provided that
(i) such Indebtedness was not, in any case, incurred by such other Person in
connection with, or in contemplation of, such merger or acquisition, (ii) such
merger or acquisition constitutes a Permitted Acquisition, and (iii) with
respect to any such Person who becomes a Subsidiary, (A) such Subsidiary is the
only obligor in respect of such Indebtedness, and (B) to the extent such
Indebtedness is permitted to be secured hereunder, only the assets of such
Subsidiary secure such Indebtedness;

 

(j) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

 

(k) Indebtedness (other than for borrowed money) which may be deemed to exist
pursuant to any warranty or contractual service obligations incurred in the
ordinary course of business;

 

(l) Indebtedness in respect of workers’ compensation claims, payment obligations
in connection with health or other types of social security benefits,
unemployment or other insurance obligations, reclamation and statutory
obligations, in each case in the ordinary course of business;

 

(m) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

 

(n) client advances or deposits received in the ordinary course of business;

 

(o) guarantees of employee corporate credit cards;

 

(p) Indebtedness in the form of purchase price adjustments, earn-outs, deferred
compensation, or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any Permitted
Acquisition or other Investment permitted by Section 7.8 (collectively,
“Deferred Payment Obligations”); and

 

(q) to the extent constituting Indebtedness, obligations underlying Restricted
Payments to the extent such obligations are permitted to be paid under Section
7.6.

 

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

 

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP;

92



(b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Group Member;

 

(f) Liens in existence on the date hereof listed on Schedule 7.3(f); provided
that (i) no such Lien is spread to cover any additional property after the
Closing Date, (ii) the amount of Indebtedness secured or benefitted thereby is
not increased, (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured
thereby is permitted by Section 7.2(d);

 

(g) Liens securing Indebtedness incurred pursuant to Section 7.2(e) to finance
the acquisition of fixed or capital assets; provided that (i) such Liens shall
be created substantially simultaneously with the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and proceeds from the
disposition of such property, and (iii) the amount of Indebtedness secured
thereby is not increased;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor or licensor under any lease or license
entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased or licensed;

 

(j) judgment Liens that do not constitute a Default or an Event of Default under
Section 8.1(h) of this Agreement;

 

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages with which
such accounts are maintained securing amounts owing to such banks or financial
institutions with respect to cash management and operating account management or
are arising under Section 4-208 or 4-210 of the UCC on items in the course of
collection;

 

(l) (i) cash deposits and liens on cash and Cash Equivalents pledged to secure
Indebtedness permitted under Section 7.2(f), (ii) Liens securing reimbursement
obligations with respect to letters of credit permitted by Section 7.2(f) that
encumber documents and other property relating to such letters of credit, (iii)
Liens securing Obligations under any Specified Swap Agreements permitted by
Section 7.2(i) and (iv) cash deposits and liens on cash pledged to SVB in the
aggregate amount not

93



to exceed $500,000 prior to the Original Closing Date to secure obligations in
respect of bank services existing on or prior to the Original Closing Date;

 

(m) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with a Loan Party or becomes a Subsidiary of a
Loan Party or acquired by a Loan Party; provided that (i) such Liens were not
created in contemplation of such acquisition, merger, consolidation or
Investment, (ii) such Liens do not extend to any assets other than those of such
Person, and (iii) the applicable Indebtedness secured by such Lien is permitted
under Section 7.2;

 

(n) the replacement, extension or renewal of any Lien permitted by clause (m)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

 

(o) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$500,000 at any one time; and

 

(p) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 7.2(m).

 

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

 

(a) any Subsidiary of a Loan Party may be merged or consolidated with or into a
Loan Party (provided that such Loan Party shall be the continuing or surviving
Person);

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (i)
pursuant to any liquidation or other transaction that results in the assets of
such Subsidiary being transferred to the Borrower or any other Loan Party, or
(ii) pursuant to a Disposition permitted by Section 7.5; and

 

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.

 

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of EDH, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) Dispositions of obsolete or worn out property in the ordinary course of
business;

 

(b) Dispositions of Inventory in the ordinary course of business;

 

(c) Dispositions permitted by clause (i) of Section 7.4(b);

 

(d) the sale or issuance of the Capital Stock of any Subsidiary of EDH (i) to
any Loan Party, or (ii) in connection with any transaction that does not result
in a Change of Control;

94



(e) the use or transfer of money, cash or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents;

 

(f) (i) the non-exclusive licensing of patents, trademarks, copyrights, and
other Intellectual Property rights in the ordinary course of business;

 

(g) the Disposition of property (i) by any Loan Party to any other Loan Party,
(ii) by any Subsidiary (which is not a Loan Party) to any other Group Member,
and (iii) by any Loan Party to any Subsidiary (which is not a Loan Party)
pursuant to an Investment permitted under Section 7.8(e)(iii);

 

(h) Dispositions of property subject to a Casualty Event;

 

(i) leases or subleases of Real Property and security deposits required pursuant
thereto;

 

(j) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

 

(k) any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;

 

(l) Dispositions of other property having a fair market value not to exceed
$500,000 in the aggregate for any fiscal year of the Borrower, provided that at
the time of any such Disposition, no Event of Default shall have occurred and be
continuing or would result from such Disposition; and provided further that the
Net Cash Proceeds thereof are used to prepay the Term Loans in accordance with
Section 2.12(e);

 

(m) payments permitted under Section 7.6, Investments permitted under Section
7.8, and Liens permitted under Section 7.3; and

 

(n) Dispositions consisting of the issuance or sale of Capital Stock of EDH,
including, without limitation, pursuant to an acquisition, public follow-on
offering of the Capital Stock of EDH, stock option plans, and the issuance of
Capital Stock to third parties in connection with commercial agreements;
provided that there is no Change of Control;

 

provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.

 

7.6 Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness or Deferred Payment Obligations,
declare or pay any dividend (other than dividends payable solely in common stock
of the Person making such dividend) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that, so long as no Default or Event of

95



Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a) any Group Member may (i) make Restricted Payments to any Borrower and (ii)
declare and make dividends which are payable solely in the common Capital Stock
of such Group Member;

 

(b) each Loan Party may, purchase common Capital Stock or common Capital Stock
options from present or former directors, officers, employees or consultants of
any Group Member upon the death, disability or termination of employment of such
director, officer, employee or consultant; provided that the aggregate amount of
payments made under this clause (b) shall not exceed $250,000 during any fiscal
year of the Borrower;

 

(c) the Borrower and its Subsidiaries may make Restricted Payments not otherwise
permitted by one of the foregoing clauses of this Section 7.6; provided that the
aggregate amount of payments made under this clause (c) shall not exceed
$250,000 during any fiscal year of the Borrower;

 

(d) the Borrower and its Subsidiaries may make payments in respect of Deferred
Payment Obligations consisting of purchase price adjustments in connection with
a Permitted Acquisition; and

 

(e) the Borrower and its Subsidiaries may make payments in respect of other
Deferred Payment Obligations so long as (i) immediately after giving effect to
such payment, the Borrower and its Subsidiaries shall be in compliance with each
of the covenants set forth in Section 7.1, based upon financial statements
delivered to the Administrative Agent five Business Days prior to the making of
such payment, calculated on a pro forma basis, after giving effect to the making
of such payment and (ii) prior to and after giving effect to such payment, the
Loan Parties have Liquidity of at least $35,000,000.

 

7.7 Consolidated Capital Expenditures. Make or commit to make any Consolidated
Capital Expenditure (excluding Consolidated Capital Expenditures made with the
Net Cash Proceeds of Assets Sales or Recovery Events), except Consolidated
Capital Expenditures made by the Group Members in the ordinary course of
business and not exceeding during any fiscal year, for all such Consolidated
Capital Expenditures of all of the Group Members taken together, the amount set
forth below opposite such fiscal year:

 

Fiscal Year   Consolidated Capital Expenditures 2014   $16,000,000 2015  
$16,000,000 2016   $17,000,000 2017   $18,000,000 2018   $19,000,000 2019  
$20,000,000

 

; provided that (i) up to 50% of any such amount that is not expended in the
fiscal year for which it is permitted may be carried over for expenditure in the
next succeeding fiscal year only and (ii) Consolidated Capital Expenditures made
pursuant to this Section 7.7 during any fiscal year shall be deemed made, first,
in respect of amounts carried over from the prior fiscal year pursuant to clause
(i) above and, second, in respect of amounts permitted for such fiscal year as
provided above.

96



7.8 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) Investments in cash and Cash Equivalents;

 

(c) Guarantee Obligations permitted by Section 7.2;

 

(d) loans and advances to officers, directors and employees of any Group Member
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for all Group Members not to exceed
$250,000 at any one time outstanding;

 

(e) intercompany Investments by (i) any Group Member in a Loan Party, (ii) any
Subsidiary (which is not a Loan Party) in any other Subsidiary (which is not a
Loan Party) and any Group Member, or (iii) any Loan Party to any Subsidiary that
is not a Loan Party, provided that (A) the aggregate amount of all such
Investments (including, without limitation, transactions contemplated by Section
7.2(b)(iii) and Section 7.5(g)(iii)) made pursuant to this clause (iii) in any
fiscal year of the Borrower shall not exceed $2,500,000 and (B) immediately
before and immediately after making such Investment, no Default or Event of
Default shall have occurred and be continuing;

 

(f) Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

 

(g) Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

 

(h) (i) Investments constituting Permitted Acquisitions, and (ii) Investments
held by any Person as of the date such Person is acquired in connection with a
Permitted Acquisition, provided that (A) such Investments were not made, in any
case, by such Person in connection with, or in contemplation of, such Permitted
Acquisition, and (B) with respect to any such Person which becomes a Subsidiary
as a result of such Permitted Acquisition, such Subsidiary remains the only
holder of such Investment;

 

(i) deposits made to secure the performance of leases, licenses or contracts in
the ordinary course of business, and other deposits made in connection with the
incurrence of Liens permitted under Section 7.3;

 

(j) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5, to the extent not exceeding the
limits specified therein with respect to the receipt of non-cash consideration
in connection with such Dispositions;

 

(k) purchases or other acquisitions by any Group Member of the Capital Stock in
a Person that, upon the consummation thereof, will be a Subsidiary (including as
a result of a merger or consolidation) or all or substantially all of the assets
of, or assets constituting one or more business units of, any Person (each, a
“Permitted Acquisition”); provided that, with respect to each such purchase or
other acquisition:

97



(i) the newly-created or acquired Subsidiary (or assets acquired in connection
with an asset sale) shall be (x) in the same or a related line of business as
that conducted by the Borrower on the date hereof, or (y) in a business that is
ancillary to and in furtherance of the line of business as that conducted by the
Borrower on the date hereof;

 

(ii) all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

 

(iii) no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition, could reasonably be expected to
result in the existence or incurrence of a Material Adverse Effect;

 

(iv) the Borrower shall give the Administrative Agent at least ten (10) Business
Days’ prior written notice of any such purchase or acquisition;

 

(v) the Borrower shall provide to the Administrative Agent as soon as available
but in any event not later than five (5) Business Days after the execution
thereof, a copy of any executed purchase agreement or similar agreement with
respect to any such purchase or acquisition;

 

(vi) any such newly-created or acquired Subsidiary, or the Loan Party that is
the acquirer of assets in connection with an asset acquisition, shall comply
with the requirements of Section 6.12, except to the extent compliance with
Section 6.12 is prohibited by pre-existing Contractual Obligations or
Requirements of Law binding on such Subsidiary or its properties;

 

(vii) (x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing, (y) immediately after giving effect to such purchase
or other acquisition, the Borrower and its Subsidiaries shall be in compliance
with each of the covenants set forth in Section 7.1, based upon financial
statements delivered to the Administrative Agent, at least five Business Days
prior to such acquisition which give effect, on a Pro Forma Basis, to such
acquisition or other purchase and (z) the Loan Parties shall have Liquidity in
an amount equal to or greater than $35,000,000 immediately after giving effect
to the consummation of such acquisition;

 

(viii) no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2(i);

 

(ix) such purchase or acquisition shall not constitute an Unfriendly
Acquisition;

 

(x) (A) the aggregate amount of the cash consideration paid by the Group Member
in connection with any particular Permitted Acquisition shall not exceed
$20,000,000, and (B) the aggregate amount of the cash consideration paid by all
Group Members in connection with all such Permitted Acquisitions consummated
from and after the Closing Date shall not exceed $75,000,000;

 

(xi) other than acquisitions the aggregate amount of cash consideration
(including any Deferred Payment Obligations) for which does not exceed $500,000
in in any fiscal year, the assets being acquired (other than assets the value of
which is not material in relation to the assets being acquired) are located
within the United States, the United Kingdom, Australia, Canada or such other
jurisdiction acceptable to the Administrative Agent and the Required Lenders in
their reasonable discretion (it being agreed that, notwithstanding any other
provision herein or in any Loan Document to

98



the contrary, unless otherwise agreed by the Administrative Agent in its sole
discretion (but in consultation with the Borrower and considering the cost to
the Borrower and the benefits afforded to the Secured Parties thereby): (x) the
Administrative Agent may perfect its Lien on any assets located in any such
non-United States jurisdiction under local law), and (y) if the assets or the
target consist of the Capital Stock of a Subsidiary organized under the laws of
the United Kingdom, Australia, Canada or such other jurisdiction acceptable to
the Administrative Agent and the Required Lenders in their reasonable discretion
or a Loan Party forms a Subsidiary organized under the laws of any such
non-United States jurisdiction in connection with such acquisition, such entity
or Subsidiary shall be required to become a Loan Party hereunder and such Person
shall not constitute an Excluded Foreign Subsidiary notwithstanding anything
herein or in any Loan Document to the contrary); and

 

(xii) the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

 

(l) Investments (including, without limitation, Subsidiaries) existing on the
date hereof listed on Schedule 7.8(l) (but specifically excluding any future
Investments in any Subsidiaries unless otherwise permitted hereunder);

 

(m) the DD Acquisition, and

 

(n) in addition to the Investments otherwise expressly permitted by this Section
7.8, Investments (including in joint ventures, strategic alliances and corporate
collaborations) by the Group Members; provided that the aggregate amount of all
such Investments (valued at cost) does not exceed $250,000 per fiscal year.

 

7.9 ERISA. The Borrower shall not, and shall not permit any of its ERISA
Affiliates to: (a) terminate any Pension Plan so as to result in any material
liability to such Person or any of such Person’s ERISA Affiliates, (b) permit to
exist any ERISA Event, or any other event or condition, which presents the risk
of a material liability to any of their respective ERISA Affiliates, (c) make a
complete or partial withdrawal (within the meaning of ERISA Section 4201) from
any Multiemployer Plan so as to result in any material liability to such Person
or any of their respective ERISA Affiliates, (d) enter into any new Pension Plan
or modify any existing Pension Plan so as to increase its obligations thereunder
which could result in any material liability to any such Person or any of its
respective ERISA Affiliates, (e) permit the present value of all nonforfeitable
accrued benefits under any Pension Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Pension Plan) materially to exceed
the fair market value of Pension Plan assets allocable to such benefits, all
determined as of the most recent valuation date for each such Pension Plan, or
(f) engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by the Administrative Agent or any
Lender of any of its rights under this Agreement, any Note or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Code.

 

7.10 Modifications of Certain Preferred Stock and Debt Instruments. (a) Amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Preferred
Stock, if any (i) that would move to an earlier date the scheduled redemption
date or increase the amount of any scheduled redemption payment or increase the
rate or move to an earlier date any date for payment of dividends thereon or
(ii) that would be otherwise

99



materially adverse to any Lender or any other Secured Party; or (b) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Indebtedness
permitted by Section 7.2 (other than Indebtedness pursuant to any Loan Document)
that would shorten the maturity or increase the amount of any payment of
principal thereof or the rate of interest thereon or shorten any date for
payment of interest thereon or that would be otherwise materially adverse to any
Lender or any other Secured Party.

 

7.11 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Group Member, and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; provided that this Section
7.11 shall not limit the Loan Parties’ ability to perform their obligations
under that letter agreement dated December 19, 2013 with Mike Keriakos as in
effect on the Closing Date.

 

7.12 Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under Section 7.5 (including with respect to
the application of the Net Cash Proceeds received in connection therewith), and
(b) any Liens in the property of any Loan Party incurred in connection with any
such Sale Leaseback Transaction are permitted under Section 7.3.

 

7.13 Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.

 

7.14 Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

 

7.15 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its Obligations under the
Loan Documents to which it is a party, other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), and (c) customary restrictions on the assignment of leases, licenses
and other agreements.

 

7.16 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Loan Party and any of their respective Subsidiaries to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or to pay
any Indebtedness owed to, any other Group Member, (b) make loans or advances to,
or other Investments in, any other Group Member, or (c) transfer any of its
assets to any other Group Member, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with a Disposition
permitted hereby of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) customary restrictions on the assignment of leases,
licenses and other agreements, or (iv) restrictions of the nature referred to in
clause

100



(c) above under agreements governing purchase money liens or Capital Lease
Obligations otherwise permitted hereby which restrictions are only effective
against the assets financed thereby.

 

7.17 Lines of Business.

 

(a) Enter into any business, either directly or through any Subsidiary, except
for those businesses in which the Borrower and its Subsidiaries are engaged on
the date of this Agreement or that are reasonably related, ancillary or
incidental thereto.

 

(b) Permit (i) any Inactive Subsidiary to (A) have any material operations or
conduct any material business, (B) own any material assets or (C) incur any
material liabilities or (ii) the Inactive Subsidiaries taken as a whole to (A)
own assets with a fair market value in excess of $100,000 or (B) have
liabilities in an aggregate amount in excess of $100,000.

 

7.18 Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

 

7.19 Certification of Certain Equity Interests. Take any action to certificate
any Equity Interests having been pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) which were uncertificated at the time so
pledged, in any such case, without first obtaining the Administrative Agent’s
prior written consent to do so and undertaking to the reasonable satisfaction of
the Administrative Agent all such actions as may reasonably be requested by the
Administrative Agent to continue the perfection of its Liens (held for the
ratable benefit of the Secured Parties) in any such newly certificated Equity
Interests.

 

7.20 Amendments to Organizational Agreements and Material Contracts. (a) Amend
or permit any amendments to any Loan Party’s organizational documents; or (b)
amend or permit any amendments to, or terminate or waive any provision of, any
material Contractual Obligation, in each case under (a) or (b) if such
amendment, termination, or waiver would be adverse to Administrative Agent or
the Lenders in any material respect.

 

7.21 Use of Proceeds. Use the proceeds of any extension of credit hereunder,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose, in each case in violation of, or for a purpose which violates, or would
be inconsistent with, Regulation T, U or X of the Board.

 

7.22 Subordinated Debt. Make any voluntary or optional payment, prepayment or
repayment on, redemption, exchange or acquisition for value of, or any sinking
fund or similar payment with respect to, any Subordinated Debt, except as
permitted by the subordination provisions in the applicable loan documents with
respect thereto and any subordination agreement with respect thereto in favor of
the Administrative Agent and the Lenders.

 

7.23 Anti-Terrorism Laws. Conduct, deal in or engage in or permit any Affiliate
or agent of any Loan Party within its control to conduct, deal in or engage in
any of the following activities: (a) conduct any business or engage in any
transaction or dealing with any person blocked pursuant to Executive Order No.
13224 (“Blocked Person”), including the making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person; (b) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224; or (c)
engage in on conspire to engage in any transaction that evades or avoids, or has
the purpose

101



of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or the Patriot Act. The Borrower shall
deliver to the Administrative Agent and the Lenders any certification or other
evidence reasonably requested from time to time by the Administrative Agent or
any Lender confirming the Borrower’s compliance with this Section 7.23.

 

7.24 Certain Deposit Accounts. Maintain cash, Cash Equivalents, or other
amounts, in each case, that are credited to foreign deposit accounts or foreign
securities accounts (or, as to any Subsidiary that is not a Loan Party, maintain
cash or Cash Equivalents or any amounts credited to any deposit accounts or
securities accounts), taken as a whole, in an aggregate amount in excess of
$250,000 at any time.

 

7.25 Amendments to Acquisition Documentation. (a) Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the DD
Acquisition Documentation in a manner that is materially adverse to the
interests of the Loan Parties or the Lenders with respect thereto; or (b) fail
to enforce, in a commercially reasonable manner, the Loan Parties’ rights
(including rights to indemnification) under the DD Acquisition Documentation.

 

SECTION 8
EVENTS OF DEFAULT

 

8.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default:

 

(a) the Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof (including Section 2.8); or the Borrower
shall fail to pay any amount of interest on any Loan, or any other amount
payable hereunder or under any other Loan Document, within three (3) Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

 

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.3, Section 6.1, clause (i) or (ii) of Section
6.5(a), Section 6.6(b), Section 6.8(a), Section 6.10, Section 6.13, Section 6.15
or Section 7 of this Agreement or (ii) an “Event of Default” under and as
defined in any Security Document shall have occurred and be continuing; or

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document to which it is
party (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days thereafter;
or

 

(e) (1) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest, fees, costs or expenses on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; (iii) default in making
any payment or delivery

102



under any such Indebtedness constituting a Swap Agreement beyond the period of
grace, if any, provided in such Swap Agreement; or (iv) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to (x) cause, or to
permit the holder or beneficiary of, or, in the case of any such Indebtedness
constituting a Swap Agreement, counterparty under, such Indebtedness (or a
trustee or agent on behalf of such holder, beneficiary, or counterparty) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (in the case of any
such Indebtedness constituting a Swap Agreement) to be terminated, or (y) to
cause, with the giving of notice if required, any Group Member to purchase or
redeem or make an offer to purchase or redeem such Indebtedness prior to its
stated maturity; provided that, unless such Indebtedness constitutes a Specified
Swap Agreement, a default, event or condition described in clause (i), (ii),
(iii), or (iv) of this paragraph (e) shall not at any time constitute an Event
of Default unless, at such time, one or more defaults, events or conditions of
the type described in clauses (i), (ii), (iii), and (iv) of this paragraph (e)
shall have occurred with respect to Indebtedness the outstanding principal
amount (and, in the case of Swap Agreements, other than Specified Swap
Agreements, the Swap Termination Value) of which, individually or in the
aggregate of all such Indebtedness, exceeds in the aggregate $500,000; or (2)
any default or event of default (however designated) shall occur with respect to
any Subordinated Indebtedness of any Group Member; or

 

(f) (i) any Group Member shall commence any case, proceeding or other action (a)
under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (b) seeking
appointment of a receiver, trustee, custodian, conservator, judicial manager or
other similar official for it or for all or any substantial part of its assets,
or any Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that (a)
results in the entry of an order for relief or any such adjudication or
appointment, or (b) remains undismissed, undischarged or unbonded for a period
of 45 days (provided that, during such 45 day period, no Loans shall be advanced
or Letters of Credit issued hereunder); or (iii) there shall be commenced
against any Group Member any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets that results in the entry of an order for
any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 45 days from the entry thereof (provided that,
during such 45 day period, no Loans shall be advanced or Letters of Credit
issued hereunder); or (iv) any Group Member shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Group Member
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g) There shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $250,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $250,000; or

 

(h) There is entered against any Group Member (i) one or more final judgments or
orders for the payment of money or fines or penalties issued by any Governmental
Authority involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance

103



company has acknowledged coverage) of $1,000,000 or more, or (ii) one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case
(i) or (ii), (A) enforcement proceedings are commenced by any creditor or any
such Governmental Authority, as applicable, upon such judgment, order, penalty
or fine, as applicable, or (B) such judgment, order, penalty or fine, as
applicable, shall not have been vacated, discharged, stayed or bonded, as
applicable, pending appeal within 10 Business Days from the entry or issuance
thereof; or

 

(i) (i) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

 

(ii) there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 10 days from the
entry thereof; or

 

(iii) any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

 

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

 

(k) a Change of Control shall occur; or

 

(l) any of the Governmental Approvals shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal (A) has, or could
reasonably be expected to have, a Material Adverse Effect, or (B) materially
adversely affects the legal qualifications of any Group Member to hold any
material Governmental Approval in any applicable jurisdiction and such
revocation, rescission, suspension, modification or nonrenewal could reasonably
be expected to materially adversely affect the status of or legal qualifications
of any Group Member to hold any material Governmental Approval in any other
jurisdiction; or

 

(m) Any Loan Document not otherwise referenced in Section 8.1(i) or (j), at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or the Discharge of Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or any further liability or obligation under any Loan
Document to which it is a party, or purports to revoke, terminate or rescind any
such Loan Document.

 

8.2 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

104



(a) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and

 

(b) if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the Term
Commitments, the Swingline Commitments and the L/C Commitments to be terminated
forthwith, whereupon the Revolving Commitments, the Term Commitments, the
Swingline Commitments and the L/C Commitments shall immediately terminate; (ii)
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable;
(iii) any Bank Services Provider may terminate any foreign exchange service
agreements or other Bank Services Agreement then outstanding; and (iv) exercise
on behalf of itself, the Lenders and the Issuing Lender all rights and remedies
available to it, the Lenders and the Issuing Lender under the Loan Documents.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall Cash Collateralize an amount equal to 105% of the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
so Cash Collateralized shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations of the Borrower
hereunder and under the other Loan Documents in accordance with Section 8.3. In
addition, (x) the Borrower shall also Cash Collateralize the full amount of any
Swingline Loans then outstanding, and (y) to the extent elected by the
applicable Bank Services Provider, the Borrower shall also Cash Collateralize
the amount of any Obligations in respect of Bank Services then outstanding.
After all such Letters of Credit and Bank Services Agreements shall have been
terminated, expired or fully drawn upon, as applicable, and all amounts drawn
under any such Letters of Credit shall have been reimbursed in full and all
other Obligations of the Borrower and the other Loan Parties (including any such
Obligations arising in connection with Bank Services) shall have been paid in
full, the balance, if any, of the funds having been so Cash Collateralized shall
be returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

 

8.3 Application of Funds. After the exercise of remedies provided for in Section
8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21) payable to the Administrative Agent in its capacity as such
(including interest thereon);

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees, Issuing Lender Fees and the reasonable fees,

105



charges and disbursements of counsel to the respective Lenders and the Issuing
Lender and amounts payable under Sections 2.19, 2.20 and 2.21), in each case,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Revolving Loans, in each case, ratably
among the Lenders and the Issuing Lender, in each case, ratably among them in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Disbursements which have not yet been converted
into Revolving Loans, in each case, ratably among them in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

 

Sixth, if so elected by the applicable Bank Services Provider and/or Qualified
Counterparty, to the Administrative Agent for the account of each Bank Services
Provider and Qualified Counterparty, to repay or Cash Collateralize
then-outstanding Obligations arising in connection with Bank Services and
Specified Swap Agreements;

 

Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.

 

Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

 

SECTION 9
THE ADMINISTRATIVE AGENT

 

9.1 Appointment and Authority.

 

(a) Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

(b) The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall

106



have rights as a third party beneficiary of any of such provisions.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities to any Lender
or any other Person, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

(c) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and the Issuing Lender and each of the other Lenders (in their
respective capacities as a Lender and, as applicable, Qualified Counterparty or
provider of Bank Services) hereby irrevocably (i) authorize the Administrative
Agent to enter into all other Loan Documents, as applicable, including the
Guarantee and Collateral Agreement, any subordination agreements and any other
Security Documents, and (ii) appoint and authorize the Administrative Agent to
act as the agent of the Secured Parties for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. The Administrative Agent, as collateral agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action, or permit any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action, with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Loan Document.

 

9.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

9.3 Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

 

(a) be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

107



(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or

108



concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or such other number or percentage of Lenders as shall
be provided for herein or in the other Loan Documents), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Loans.

 

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Group Member or
any Affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

 

9.7 Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrower or any other Loan Party pursuant to any Loan Document and without
limiting the obligation of the Borrower or any other Loan Party to do so)
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure

109



Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent or such other Person under or in connection
with any of the foregoing and any other amounts not reimbursed by the Borrower
or such other Loan Party; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from the Administrative Agent’s or such other
Person’s gross negligence or willful misconduct, and that with respect to such
unpaid amounts owed to the Issuing Lender or the Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought). The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

9.8 Agent in Its Individual Capacity. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.9 Successor Administrative Agent.

 

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

110



(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

 

9.10 Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a) to release any Lien on any Collateral or other property granted to or held
by the Administrative Agent under any Loan Document (i) upon the Discharge of
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, Bank Services and Specified
Swap Agreements (other than Letters of Credit, Bank Services and Specified Swap
Agreements the Obligations in respect of which have been Cash Collateralized in
an amount equal to 105% thereof in accordance with the terms hereof or as to
which other arrangements satisfactory to the Administrative Agent, the Issuing
Lender, provider of Bank Services or any applicable Qualified Counterparty, as
applicable, shall have been made), (ii) that is sold or otherwise disposed of or
to be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.1, if approved, authorized or ratified in writing by the
Required Lenders;

 

(b) to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and

 

(c) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

 

(d) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.

111



(e) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

(f) No Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof; provided that, for the
avoidance of doubt, in no event shall a Secured Party be restricted hereunder
from filing a proof of claim in an Insolvency Proceeding. In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Secured Party may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition, and the Administrative Agent, as agent
for and representative of the Secured Party (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any collateral
payable by the Administrative Agent on behalf of the Secured Parties at such
sale or other disposition. Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations provided under the Loan Documents, to have
agreed to the foregoing provisions. In furtherance of the foregoing and not in
limitation thereof, no Swap Agreement the obligations under which constitute
Secured Obligations will create (or be deemed to create) in favor of any Secured
Party that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Loan Party under any Loan
Document except as expressly provided in the Guarantee and Collateral Agreement.
By accepting the benefits of the Collateral, each Secured Party that is a party
to any such Hedging Agreement shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

 

9.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Obligations in respect of any Letter
of Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

112



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.12 No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the “Bookrunners”,
“Arrangers”, “Syndication Agent” or “Documentation Agents” listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Issuing Lender or the
Swingline Lender hereunder.

 

9.13 Reports and Financial Statements.

 

Each Bank Services Provider agrees to furnish to the Administrative Agent at
such frequency as the Administrative Agent may reasonably request with a summary
of all Obligations in respect of Bank Services due or to become due to such Bank
Services Provider. In connection with any distributions to be made hereunder,
the Administrative Agent shall be entitled to assume that no amounts are due to
any Bank Services Provider unless the Administrative Agent has received written
notice thereof from such Bank Services Provider and if such notice is received,
the Administrative Agent shall be entitled to assume that the only amounts due
to such Bank Services Provider on account of Bank Services is the amount set
forth in such notice.

 

9.14 Survival.

 

This Section 9 shall survive the Discharge of Obligations.

 

SECTION 10
MISCELLANEOUS

 

10.1 Amendments and Waivers.

 

(a) Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document and other than any Bank Services Agreement), nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1. The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its

113



consequences; provided that no such waiver and no such amendment, supplement or
modification shall (A) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (A)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment or
Term Commitment, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender; (C)
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (D) (i) amend, modify
or waive the pro rata requirements of Section 2.18 in a manner that adversely
affects Revolving Lenders without the written consent of each Revolving Lender
or (ii) amend, modify or waive the pro rata requirements of Section 2.18 in a
manner that adversely affects Term Lenders or the L/C Lenders without the
written consent of each Term Lender and/or, as applicable, each L/C Lender; (E)
reduce the percentage specified in the definition of Majority Revolving Lenders
without the written consent of all Revolving Lenders or reduce the percentage
specified in the definition of Majority Term Lenders without the written consent
of all Term Lenders; (F) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (G) amend, modify or
waive any provision of Section 2.6 or 2.7 without the written consent of the
Swingline Lender; (H) amend, modify or waive any provision of Section 3 without
the written consent of the Issuing Lender; or (I)(i) amend or modify the
application of prepayments set forth in Section 2.12(e) or the application of
payments set forth in Section 8.3 in a manner that adversely affects Revolving
Lenders without the written consent of the Majority Revolving Lenders, (ii)
amend or modify the application of prepayments set forth in Section 2.12(e) or
the application of payments set forth in Section 8.3 in a manner that adversely
affects Term Lenders or the L/C Lenders without the written consent of the
Majority Term Lenders and, as applicable, the L/C Lenders, or (iii) amend or
modify the application of payments provisions set forth in Section 8.3 in a
manner that adversely affects the Issuing Lender, provider of Bank Services or
any Qualified Counterparty, as applicable, without the written consent of the
Issuing Lender, provider of Bank Services or each such Qualified Counterparty,
as applicable. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent, the Issuing
Lender, provider of Bank Services, each Qualified Counterparty, and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured during the period such waiver is
effective; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon. Notwithstanding the
foregoing, the Issuing Lender may amend any of the L/C Documents without the
consent of the Administrative Agent or any other Lender.

 

(b) Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Borrower or any other Loan Party, as applicable, requests
that this Agreement or any of the other Loan Documents, as applicable, be
amended or otherwise modified in a manner which would require the consent of all
of the Lenders and such amendment or other modification is agreed to by the
Borrower and/or such other Loan Party, as applicable, the Required Lenders and
the Administrative Agent, then, with the consent of the Borrower and/or such
other Loan Party, as applicable, the Administrative Agent and the Required
Lenders, this Agreement or such other Loan Document, as applicable, may be
amended without the consent of the Lender or Lenders who are

114



unwilling to agree to such amendment or other modification (each, a “Minority
Lender”), to provide for:

 

(i) the termination of the Commitments of each such Minority Lender;

 

(ii) the assumption of the Loans and Commitments of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.23; and

 

(iii) the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.

 

(c) Notwithstanding any provision herein to the contrary but subject to the
proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower, (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders and Majority Revolving Lenders
or Majority Term Lenders, as applicable.

 

(d) Notwithstanding any provision herein to the contrary, any Bank Services
Agreement may be amended or otherwise modified by the parties thereto in
accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.

 

10.2 Notices.

 

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by facsimile or electronic mail),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

Borrower: Everyday Health, Inc.
345 Hudson Street, 16th Floor
New York,  New York  10014
Attn:  Alan Shapiro
Fax:   (646) 728-9506
Email:  ashapiro@everydayhealthinc.com

115



 

with a copy to:

 

Cooley LLP
1114 Avenue of the Americas
New York, New York 10036
Attn: Peyton Worley
Fax: (212) 479-6275
Email: pworley@cooley.com

    Administrative Agent:

Silicon Valley Bank

505 Fifth Avenue, 11th Floor

New York, New York 10017

Attention: Melissa Stepanis

Facsimile No. (212)867-0190

E-Mail: MStepanis@svb.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to Section
2 unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (a) notices and other communications
sent to an email address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgment); and (b) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause (a)
of notification that such notice or communication is available and identifying
the website address therefor; provided that, for both clauses (a) and (b), if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.

 

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

(d) (i) Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

 

(ii) the Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in

116



connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or the Issuing Lender by means of electronic communications
pursuant to this Section, including through the Platform.

 

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
Facilities, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued or participated in
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan

117



Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.5(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

(c) Reimbursement by Lenders. To the extent that the Borrower or any other Loan
Party pursuant to any other Loan Document for any reason fails indefeasibly to
pay any amount required under paragraph (a) or (b) of this Section to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender,
the Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to the Issuing Lender or the Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought)
and provided further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Issuing
Lender or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Sections 2.1, 2.4 and 2.20(e).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from

118



the gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

 

(f) Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the Issuing Lender and the Swingline
Lender, the replacement of any Lender, the termination of the Loan Documents,
the termination of the Commitments and the Discharge of Obligations.

 

10.6 Successors and Assigns; Participations and Assignments.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (which for purposes of this Section 10.6
shall include any Bank Services Provider (as provider of Bank Services)), except
that neither the Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $2,000,000, in the case of any assignment in
respect of the Revolving Facility, or $2,000,000, in the case of any assignment
in respect of the Term Loan Facility, unless each of the Administrative Agent
and, so

119



long as no Default or Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii) Required Consents. No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition:

 

(A) the consent of the Borrower shall be required in the case of an assignment
to any Person that appears on the list of competitors of the Borrower as agreed
upon by the Borrower and the Administrative Agent, and as modified from time to
time with the consent of the Administrative Agent; provided that (1) no such
consent shall be required during the occurrence and continuance of an Event of
Default and (2) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Facility or any unfunded Commitments with respect to the Term Loan
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C) the consent of the Issuing Lender and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.

 

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

 

(v) No Assignment to Certain Persons. No such assignment shall be made to (A) a
Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of

120



the Borrower and the Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, the Issuing Lender, the Swingline Lender and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (x) a natural Person, (y) any Loan Party or any of any Loan
Party’s Affiliates or Subsidiaries or (z) any Person that appears on the list of
competitors of the Borrower as agreed upon by the Borrower and the
Administrative Agent, and as modified from time to time with the consent of the
Administrative Agent) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnities under Sections 2.20(e) and 9.7 with respect
to any payments made by such Lender to its Participant(s).

121



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f) (it being understood
that the documentation required under Section 2.20(f) shall be delivered to such
Participant)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 2.23 as
if it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.19 or 2.20, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.23 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.18(k) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f) Notes. The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

 

(g) Representations and Warranties of Lenders. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments or Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
effective date of the applicable Assignment and Assumption that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities

122



Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).

 

10.7 Adjustments; Set-off.

 

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b) Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) obtaining the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being expressly waived by the Borrower and each Loan Party, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, at any time held or owing, and any other credits, indebtedness, claims
or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

 

10.8 Payments Set Aside. To the extent that any payment or transfer by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender

123



exercises its right of setoff, and such payment or transfer or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. This Section 10.8 shall survive the
Discharge of Obligations.

 

10.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10 Counterparts; Electronic Execution of Assignments.

 

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

 

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

10.11 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.11, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited under or in connection
with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

124



10.12 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

10.13 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This Section 10.13 shall
survive the Discharge of Obligations.

 

10.14 Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

 

(a) submits to the exclusive jurisdiction of the State and Federal courts in the
Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. The Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and the Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. The Borrower hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Borrower at the addresses set forth in Section 10.2 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of the Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;

 

(b) WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL; and

 

(c) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

This Section 10.14 shall survive the Discharge of Obligations.

 

10.15 Acknowledgements. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand,

125



and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

10.16 Releases of Guarantees and Liens.

 

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or Guarantee Obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.

 

(b) At such time as the Loans and the other Obligations under the Loan Documents
including, without limitation, obligations under Specified Swap Agreements and
Bank Services Agreements (other than inchoate indemnity obligations and
obligations under or in respect of Specified Swap Agreements and Bank Services,
to the extent no default or termination event shall have occurred thereunder)
unless the obligations under such agreements have been Cash Collateralized or
otherwise secured to the satisfaction of the Administrative Agent and any
Qualified Counterparty or provider of such Bank Services, as applicable, shall
have been paid in full, the Commitments have been terminated and no Letters of
Credit shall be outstanding, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

10.17 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities; (h)
with the consent of the Borrower; or (i)

126



to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower.

 

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.18 Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.

 

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or

127



such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower or other Loan Party, as applicable (or to any other Person who may
be entitled thereto under applicable law).

 

10.20 Patriot Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any other party) hereby notifies the Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.

 

10.21 Non-Public Information.

 

(a) Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be lender-level information, which may contain MNPI. Each Lender
acknowledges that (a) it has developed compliance procedures regarding the use
of material non-public information and (b) it will handle such material
non-public information in accordance with Applicable Law.

 

(b) The Borrower and each Lender acknowledge that, in the event that any Lender
has Public Side Lender Representatives, if information furnished by the Borrower
pursuant to or in connection with this Agreement is being distributed by the
Administrative Agent through the Platform, (i) the Administrative Agent may post
any information that the Borrower has indicated as containing MNPI solely on
that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Borrower has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives. The Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf the Borrower
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Borrower without liability or responsibility for the independent
verification thereof.

 

10.22 Acknowledgment of Prior Obligations and Continuation Thereof. The Borrower
(a) consents to the amendment and restatement of the Existing Credit Agreement
by this Agreement; (b) acknowledges and agrees that (i) the “Obligations” (as
defined in the Existing Credit Agreement) are owing to the Secured Parties (as
defined in the Existing Credit Agreement), (ii) the prior grant or grants of
security interests in favor of any of the Administrative Agent or any other
Secured Party (as defined in the Existing Credit Agreement) in its properties
and assets, under each “Loan Document” as defined in the Existing Credit
Agreement (the “Original Loan Documents”) to which it is a party shall be in
respect of the Obligations of such Person under this Agreement and the other
Loan Documents; (c) reaffirms (i) all of the Obligations (as defined in the
Existing Credit Agreement) owing to the Administrative Agent and the other
Secured Parties (as defined in the Existing Credit Agreement), and (ii) all
prior or concurrent grants of security interests in favor of any of the
Administrative Agent or any other Secured Party (as defined in the Existing
Credit Agreement) under each Original Loan Document and each Loan Document; and
(d) agrees that, except as expressly amended hereby or unless being amended and
restated concurrently herewith, each of the Original Loan Documents to which it
is a party is and shall remain in full force and effect. The Borrower hereby
confirms and agrees that all outstanding principal, interest and fees and other
“Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit

128



Agreement immediately prior to the Closing Date shall, to the extent not paid on
the Closing Date, from and after the Closing Date, be, without duplication,
Obligations owing and payable pursuant to this Agreement and the other Loan
Documents as in effect from time to time, shall accrue interest thereon as
specified in this Agreement, and shall be secured by the Loan Documents.

 

10.23 No Novation. This Agreement does not extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release the obligations or the liens or priority of any mortgage, pledge,
security agreement or any other security therefor. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Existing Credit Agreement, the other Original Loan Documents or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith.
Nothing expressed or implied in this Agreement shall be construed as a release
or other discharge of the Borrower or any Guarantor from any of its obligations
or liabilities under the Existing Credit Agreement or any of the security
agreements, pledge agreements, mortgages, guaranties or other loan documents
executed in connection therewith. The Borrower hereby (a) confirms and agrees
that each Original Loan Document to which it is a party that is not being
amended and restated concurrently herewith is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects except
that on and after the Closing Date, all references in any such Original Loan
Document to “the Credit Agreement,” “thereto,” “thereof,” “thereunder” or words
of like import referring to the Existing Credit Agreement shall mean the
Existing Credit Agreement as amended and restated by this Agreement; and (b)
confirms and agrees that to the extent that any such Original Loan Document
purports to assign or pledge to any Secured Party a security interest in or lien
on, any collateral as security for all or any portion of any of the Obligations
of the Borrower or any other Loan Party, as the case may be, from time to time
existing in respect of the Existing Credit Agreement or the Original Loan
Document, such pledge or assignment or grant of the security interest or lien is
hereby ratified and confirmed in all respects with respect to this Agreement and
the Loan Documents.

 

[Remainder of page left blank intentionally]

129



In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



 

  BORROWER:           EVERYDAY HEALTH, INC.           By:  /s/ Alan Shapiro    
        Name:  Alan Shapiro             Title:  Executive Vice President and
General Counsel             EVERYDAY HEALTH MEDIA, LLC           By:  /s/ Alan
Shapiro             Name:  Alan Shapiro             Title:  Executive Vice
President and General Counsel             MEDPAGE TODAY, L.L.C.           By: 
/s/ Alan Shapiro             Name: 
Alan Shapiro             Title:  President             DRD ACQUISITION CORP.,
immediately before the DD Acquisition           By:  /s/ Alan Shapiro          
  Name:  Alan Shapiro             Title:  President  

 

Signature Page to Credit Agreement

 



  DoctorDirectory.com, Inc., immediately after the DD Acquisition           By: 
/s/ Alan Shapiro             Name:  Alan Shapiro             Title:  President  

 

Signature Page to Credit Agreement

 





  ADMINISTRATIVE AGENT:             SILICON VALLEY BANK,     as the
Administrative Agent             By:  /s/ Jennie T. Bartlett             Name: 
Jennie T. Bartlett             Title:  Vice President  

 

Signature Page to Credit Agreement

 



  LENDERS:           SILICON VALLEY BANK,   as Issuing Lender, Swingline Lender
and as a Lender           By:  /s/ Jennie T. Bartlett             Name:  Jennie
T. Bartlett             Title:  Vice President  

 

Signature Page to Credit Agreement

 



  SUNTRUST BANK,   as a Lender           By:  /s/ Cynthia Burton            
Name:  Cynthia Burton             Title:  Vice President  

 

Signature Page to Credit Agreement

 



  STIFEL BANK & TRUST,   as a Lender           By:  /s/ John H. Phillips        
    Name:  John H. Phillips             Title:  Executive Vice President  

 

Signature Page to Credit Agreement

 



  COMERICA BANK,   as a Lender           By:  /s/ John Benetti            
Name:  John Benetti             Title:  Senior Vice President  

 

Signature Page to Credit Agreement

 



  CIT FINANCE LLC,   as a Lender           By:  /s/ Kevin Cullen            
Name:  Kevin Cullen             Title:  Managing Director  

 

Signature Page to Credit Agreement

 



  MUFG UNION BANK, N.A.,   as a Lender           By:  /s/ Michael McCutchin    
        Name:  Michael McCutchin             Title:  Director  

 

Signature Page to Credit Agreement

 



SCHEDULE 1.1A

 

COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES

 

TERM COMMITMENTS

 

Lender Existing Term Loan Term Commitments Term Percentage         Silicon
Valley Bank $19,500,000.00 $65,217.38 32.608695652% SunTrust Bank $10,400,000.00
$1,078,260.87 19.130434783% Comerica Bank $5,200,000.00 $3,147,826.09
13.913043478% MUFG Union Bank, N.A. $0.00 $8,347,826.09 13.913043478% CIT
Finance LLC $0.00 $8,347,826.09 13.913043478% Stifel Bank & Trust $3,900,000.00
$13,043.48 6.521739130% Total $39,000,000.00 $21,000,000.00 100.000000000%

 

REVOLVING COMMITMENTS

 

Lender Revolving Commitment Revolving Percentage       Silicon Valley Bank
$17,934,782.62 32.608695652% SunTrust Bank $10,521,739.13 19.130434783% Comerica
Bank $7,652,173.91 13.913043478% MUFG Union Bank, N.A. $7,652,173.91
13.913043478% CIT Finance LLC $7,652,173.91 13.913043478% Stifel Bank & Trust
$3,586,956.52 6.521739130% Total $55,000,000.00 100.000000000%

 



L/C COMMITMENTS

(which is a sublimit of, and not in addition to, the Revolving Commitments)

 

Lender L/C Commitments L/C Percentage       Silicon Valley Bank $3,260,869.56
32.608695652% SunTrust Bank $1,913,043.48 19.130434783% Comerica Bank
$1,391,304.35 13.913043478% MUFG Union Bank, N.A. $1,391,304.35 13.913043478%
CIT Finance LLC $1,391,304.35 13.913043478% Stifel Bank & Trust $652,173.91
6.521739130% Total $10,000,000.00 100.000000000%

 

SWINGLINE COMMITMENT

(which is a sublimit of, and not in addition to, the Revolving Commitments)

 

Lender Swingline Commitment Exposure Percentage       Silicon Valley Bank
$10,000,000.00 100.000000000% Total $10,000,000.00 100.000000000%

 